    2:19-cv-02148-CSB-EIL # 53-7       Page 1 of 33
                                                                            E-FILED
                                            Monday, 16 November, 2020 07:37:21 PM
                                                       Clerk, U.S. District Court, ILCD




            In The Matter Of:
                AYRES v.
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.




                 LETIKA GRAHAM
                  January 28, 2020




  Area Wide Reporting and Video Conferencing
               www.areawide.net
           scheduling@areawide.net
              301 W. White Street
             Champaign, IL 61820



                       Exhibit F




                   Original File 0128GRAL.txt
            Min-U-Script® with Word Index
                          2:19-cv-02148-CSB-EIL # 53-7                 Page 2 of 33
AYRES v.                                                                                              LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                               January 28, 2020
                                                      Page 1                                                       Page 3
 1           IN THE UNITED STATES DISTRICT COURT                1                     STIPULATION
             FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                      URBANA DIVISION                         2
 3                                                              3           IT IS HEREBY EXPRESSLY STIPULATED AND
      WYLESHA AYRES,                        )
 4                                          )                   4 AGREED by and between the parties that the
          Plaintiff,                        )
 5                                          )                   5 deposition of LETIKA GRAHAM may be taken on January
                 vs.                        )   No. 19-2148
 6                                          )                   6 28, 2020, at the law offices of Heyl, Royster,
      SHERIFF DEPUTIES CODY CHRISTENSEN     )
 7    and CORY FLOYD, CHAMPAIGN COUNTY      )                   7 Voelker & Allen, 301 N. Neil Street, Suite 505,
      SHERIFF'S OFFICE and CHAMPAIGN        )
 8    COUNTY, ILLINOIS,                     )                   8 Champaign, Illinois, pursuant to the Rules of the
                                            )
 9        Defendants.                       )                   9 Federal Court and the Rules of Federal Procedure
      ---------------------------------
10                                                             10 governing said depositions.
11                                                             11
12                                                             12
13                                                             13           IT IS FURTHER STIPULATED that the
14                DEPOSITION OF LETIKA GRAHAM                  14 necessity for calling the Court Reporter for
                        January 28, 2020
15                           3:00 PM                           15 impeachment purposes is waived.
16                                                             16
17                                                             17
18                                                             18
19                                                             19
20                                                             20
21               June Haeme: CSR # 084-003038                  21
          Area Wide Reporting and Video Conferencing
22                   301 West White Street                     22
                  Champaign, Illinois 61820
23                      800.747.6789                           23
24                                                             24
25                                                             25

                                                      Page 2                                                       Page 4
 1                            INDEX
                                                                1          (Commencing at 2:56 p.m.)
 2
     APPEARANCES:                                               2                LETIKA GRAHAM,
 3
     For the Plaintiff:                                         3   having first been duly sworn, testified as follows:
 4             Matthew J. McCarter
               Attorney at Law                                  4          EXAMINATION BY
 5             Nathan & Kamionski, LLP
               33 W. Monroe Street, Suite 1830                  5          MR. VAYR:
 6             Chicago, IL 60603
                                                                6       Q. All right, Letika, could you please state
               312.612.1928
 7             mmccarter@nklawllp.com
                                                                7    and spell your name for the court reporter?
 8   For the Defendant:                                         8       A. Letika Graham, L-E-T-I-K-A.
               Bryan Vayr
 9             Attorney at Law                                  9       Q. Okay.
               Heyl, Royster, Voelker & Allen
10             301 North Neil Street, Suite 505                10       A. One middle initial R, last name Graham,
               Champaign, IL 61824-1190
11             217.344.0060                                    11    G-R-A-H-A-M.
               bvayr@heylroyster.com
12                                                             12       Q. Perfect. Have you ever given a deposition
13
     EXAMINATION BY:
                                                               13    before?
14
                 Mr. Vayr................. 4, 82
                                                               14       A. No, sir, I have not.
15               Mr. McCarter............. 77                  15       Q. Okay. I'm going to go over just a few
16                                                             16    ground rules just to help make the court reporter's
17   EXHIBITS:                                                 17    life and hopefully your life easier as well. So as
18                     (No exhibits marked.)                   18    you can see, the court reporter is taking down
19                                                             19    everything that I'm saying and you're saying as we
20                                                             20    say it. You can imagine it's really difficult to
21                                                             21    take down what one person is saying.
22                                                             22       A. I actually was just trying to figure that
23                                                             23    out. How's she doing it?
24                                                             24       Q. It's a science unto itself. My point was
25                                                             25    simply that just to try to make her life easier,

Min-U-Script®                         Area Wide Reporting and Video Conferencing                            (1) Pages 1 - 4
                                                   1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 3 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                   Page 5                                                      Page 7

 1   it's best if we only talk one at a time. So, for        1     A. No.
 2   example, I might be asking you a question and you       2     Q. All right, very good. So first off, when
 3   100 percent know the answer and you're wanting, you     3   I allude to a May 8th, 2019, traffic stop, do you
 4   know, just to be polite, like let me save you the       4   know what traffic stop I'm talking about?
 5   time, Bryan, here's the answer. Please let me get       5     A. Yes, sir.
 6   out the full question so that she can take it down,     6     Q. Okay. And so that traffic stop being one
 7   it's clean in the record, and then when you speak, I    7   where the defendants in this case, Cory Christensen
 8   will try to resist the urge to go uh-huh, okay,         8   and Cody Floyd[sic], pulled over Wylesha with you in
 9   hmm-hmm and et cetera.                                  9   the passenger car, the car was searched and also Ms.
10      A. Okay.                                            10   Ayres herself had a patdown search performed on her,
11      Q. Speaking of uh-huhs, um-kays and stuff           11   correct?
12   like that, since she's taking down words, if you       12     A. Yes, sir.
13   answer a question with a head nod or an uh-huh, now    13     Q. All right, very good. Now, have you had
14   I clearly know what you were meaning, but it's not     14   an opportunity to look at any body camera footage
15   going to show up in the transcript. So please          15   from this incident?
16   answer questions with an out loud yes, no, just a      16     A. Well, the video was online, sir.
17   clear answer. Everyone lapses. If I catch you          17     Q. Sure, so --
18   doing it, I'll just say like that's a yes, all         18     A. So I did get a view of it. It was
19   right? So it's not the end of the world.               19   embarrassing, so I turned it off.
20      A. Okay.                                            20     Q. Understood. And so when you say online,
21      Q. Just put it on your radar. Also it's             21   you're referring to a news article --
22   possible there might be some objections during the     22     A. Yes, sir.
23   deposition. You know, in a trial when there's an       23     Q. -- correct? And so the news article had
24   objection, the judge rules on it right then and        24   video at the bottom, and did you watch -- it sounds
25   there and it's done. Since there is no judge here,     25   like you made it through maybe a portion of the

                                                   Page 6                                                      Page 8

 1   the objection is just being made for purposes of the    1   video and then you stopped watching it.
 2   record. So if, for example, Mr. McCarter makes an       2      A. Yes, sir.
 3   objection, you would still need to answer the           3      Q. Do you recall off the top of your head how
 4   question. So the objection is just being made for       4   much of the video you watched?
 5   conversation down the road, it's being preserved for    5      A. A few minutes maybe.
 6   conversation with the judge down the road. We still     6      Q. A few minutes, okay.
 7   need the benefit of your answer so we can determine     7      A. I can't really probably even say the exact
 8   if the objection was founded in some circumstances,     8   amount of time because, yeah, I don't know.
 9   et cetera. Does everything I say make sense so far?     9      Q. That's fair, that's fair. If you don't
10      A. Yes, sir.                                        10   know, you don't know. That's also something I
11      Q. Perfect. So as you know, we are here for         11   probably should have said in the beginning. If you
12   a lawsuit brought by Wylesha Ayres against the         12   don't know the answer to a question, you can just
13   Champaign County Sheriff's Office and a number of      13   say I don't know, that's perfectly fine.
14   other defendants. As I previously said, I'm the        14      A. Okay.
15   attorney representing those defendants, and why we     15      Q. Okay. I guess last thought on the video,
16   are here today is just so I can have the benefit of    16   so to the extent you've seen it, do you recall at
17   what your insights are into what happened that day     17   what point in the video you saw it? Like so what
18   during the traffic stop on May 8th, 2019. I'm only     18   was occurring, what was being depicted on the
19   asking what you know. I'm not asking you to            19   footage when you turned it off?
20   speculate, I'm not asking you to make up anything,     20      A. Well, I think I only watched a clip of
21   just the truth as best you can tell it as you sit      21   it --
22   here today and that's it. And hopefully this will      22      Q. Okay.
23   be relatively quick and I'll try to make it as quick   23      A. -- actually. I don't -- I don't recall.
24   and painless as I can. Any questions before we get     24      Q. Okay. Do you recall what was in that clip
25   started?                                               25   that you saw, what was being depicted?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                           (2) Pages 5 - 8
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 4 of 33
AYRES v.                                                                                           LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                   Page 9                                                      Page 11

 1     A. What I did see or recall was when the              1   And then just to kind of give you an overview, a
 2   officer had come back to the car, I do remember that    2   roadmap, I'll ask you a few questions just about
 3   part.                                                   3   your background. It's routine stuff that I would
 4     Q. Okay.                                              4   ask of any witness. I'll try to make it quick. We
 5     A. When they come back to the car and asked           5   will talk a little bit about your relationship with
 6   her to step out of the vehicle.                         6   Ms. Ayres.
 7     Q. And this is from --                                7      A. Uh-huh.
 8     A. Up until I believe that point.                     8      Q. And then we will talk about the subject
 9     Q. Got it. So again, we're just talking               9   incident, and if anything else comes up, we'll
10   about what you recall from seeing on the video.        10   address it at that time. It'll probably be the
11     A. Uh-huh.                                           11   subject incident and then how Ms. Ayres has been
12     Q. You recall Christensen or some deputy             12   after that incident, how you have been after that
13   approaching the vehicle and asking Ms. Ayres to step   13   incident. Make sense?
14   out, and that's kind of where you paused, where you    14      A. Yes.
15   turned it off?                                         15      Q. All right, very good. So let's start
16     A. Yes.                                              16   first with your background a little bit. So have
17     Q. Very good. I'm sorry, there was a gesture         17   you lived in the Urbana-Champaign area your whole
18   to the court reporter. Was there anything to add?      18   life?
19     A. No, I said uh-huh, so I wanted to --              19      A. No, sir, I've not.
20     Q. Excellent.                                        20      Q. Okay, excellent. Where did you, when --
21           MR. McCARTER: Caught yourself already,         21   where did you grow up, if you don't mind me asking?
22   very good.                                             22      A. Peoria, Illinois.
23     Q. Great witness, okay. Have you seen -- so          23      Q. Peoria. At what point in time did you
24   that's the extent of the body camera footage. Have     24   move to Champaign or Urbana?
25   you read anything else about this incident? I would    25      A. In 2015.

                                                  Page 10                                                      Page 12

 1   assume you read the article that that video was         1     Q. 2015?
 2   attached to, correct?                                   2     A. November 2015.
 3     A. No, sir, I actually didn't.                        3     Q. That is uncannily accurate memory. Can I
 4     Q. Just scrolled down to the bottom and               4   ask, was it like a job opportunity, relationship or
 5   looked at the video, okay.                              5   something? Why the move in 2015?
 6     A. Yes.                                               6     A. Just a change. I move around a lot. I
 7     Q. No sin. Okay, have you read anything else          7   came from Decatur and then I moved back to Peoria,
 8   about this incident? Any -- like did you read the       8   then I come here.
 9   complaint for example or --                             9     Q. Gotcha, okay. So when you came -- so I
10     A. No. I actually didn't know it was this            10   would assume, then, was high school Peoria for you
11   serious until --                                       11   or was it --
12     Q. Understood. Until the deposition notices          12     A. Yes.
13   were going out.                                        13     Q. Okay, and then did you graduate?
14     A. Exactly.                                          14     A. Yes.
15     Q. Understood, okay. So then -- so it sounds         15     Q. Very good. Did you receive any -- like
16   like then, as you sit here today, basically the        16   did you go to a community college?
17   source of your knowledge about what you'll be able     17     A. Yes.
18   to testify to will be what you personally              18     Q. Graduate?
19   experienced, what you personally saw --                19     A. I have my certified nursing assistant
20     A. Uh-huh.                                           20   license. I got that in 2015 May. After that,
21     Q. -- during the subject incident, correct?          21   that's when I moved to Champaign in November.
22     A. Yes.                                              22     Q. Got it.
23     Q. All right, very good. You're doing an             23     A. I'm currently in college right now. I'm
24   excellent job catching yourself on the uh-huhs.        24   going for my LPN.
25   Okay, so then that's just what we'll talk about.       25     Q. Excellent. Well, congratulations.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                           (3) Pages 9 - 12
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 5 of 33
AYRES v.                                                                                         LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                  Page 13                                                     Page 15

 1     A. Thank you.                                         1     Q. Got it. Okay, so 2020. And then when did
 2     Q. So certified nursing certificate. Do you           2   you work there previously if you're a rehire?
 3   recall what the college was?                            3     A. 2017.
 4     A. Illinois Central College.                          4     Q. 2017. Did you work there like, you know,
 5     Q. Illinois Central.                                  5   2015 to 2017 or --
 6     A. I'm currently attending Parkland.                  6     A. It was more like 2017 -- I mean '16 to
 7     Q. Perfect, okay. Parkland. And how long              7   2017.
 8   have you been attending Parkland?                       8     Q. Okay.
 9     A. This is my second semester.                        9     A. '18. Not '18. '17 was it.
10     Q. So calendar year 2019 to calendar year            10     Q. Okay. And then Piatt County presumably
11   2020 so far, correct?                                  11   would be 2017 until a week ago?
12     A. Yes, sir.                                         12     A. No, actually I was at Champaign Urbana
13     Q. All right, very good. Well, I wish you            13   Nursing and Rehab up until 2019 and then I've
14   luck with that.                                        14   been -- I've been there at Piatt County.
15     A. Thank you.                                        15     Q. Gotcha, okay. Any other major employment
16     Q. So setting aside education, then, so I            16   or anything else? Like so again I'm just -- not odd
17   would assume then that your -- I'll call it your       17   jobs. Just like --
18   adult employment, I'm not asking about like, you       18     A. No.
19   know, making sandwiches for Subway in high school or   19     Q. Okay.
20   something.                                             20    A. I've been at Champaign County in Urbana up
21     A. Right.                                            21   until they had done the sale.
22     Q. I assume your adult employment, then, is          22    Q. Okay.
23   in your capacity as a nurse?                           23    A. Back in December of, yeah, 2018 I went
24     A. Yes, sir.                                         24   back to --
25     Q. Very good. Where do you work?                     25    Q. Okay.

                                                  Page 14                                                     Page 16

 1     A. Champaign Urbana Nursing and Rehab.                1      A. Not went back, but I had started Piatt
 2     Q. Okay. Give me -- I'm writing as quick as           2   County. I done a little medical staffing.
 3   I can. And how long have you worked there?              3      Q. Okay.
 4     A. I just started back working there. Before          4      A. Pay was very well, so, you know, I'm still
 5   that, I was working at Piatt County. I had been         5   on p.r.n. there for whenever I want, you know, to
 6   there for a while.                                      6   travel --
 7     Q. Piatt County. Piatt County --                      7      Q. Sure.
 8     A. Nursing home. Transportation was an                8      A. -- and do some work.
 9   issue, so tried something closer in the area even       9      Q. Sure.
10   though I love that nursing home.                       10      A. But I needed something more stable,
11     Q. Sure. Well, good on you for loving where          11   something that was, you know, going to be for sure
12   you work, I'm sorry that transportation was an         12   income, so --
13   issue, but things going okay at the Champaign Urbana   13      Q. Absolutely.
14   Nursing and Rehab Center?                              14      A. -- I said let me go to Piatt County.
15     A. Oh, yes, yes.                                     15   Piatt County was a really nice nursing home.
16     Q. Perfect. And you said you started                 16      Q. Sure.
17   working, I'm -- you said it and I forgot it, forgive   17      A. It's just 20 minutes, 20 to 24 minutes
18   me. You started working at the Champaign place, was    18   away from my home.
19   that 2019 you said?                                    19      Q. Right.
20     A. No, I just --                                     20      A. I had gotten into an accident back in
21     Q. Okay, I'm sorry.                                  21   November and messed my vehicle up, so --
22     A. -- started working there --                       22      Q. Got it.
23     Q. There you go.                                     23      A. -- that was an issue.
24     A. -- over the last week. I'm a rehire               24      Q. So hence, something closer to home with a
25   actually.                                              25   little less travel.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (4) Pages 13 - 16
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 6 of 33
AYRES v.                                                                                         LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                  Page 17                                                    Page 19

 1     A. Exactly.                                           1      A. Yes.
 2     Q. Got it. Well, glad you landed on it,               2      Q. All right, perfect. And then besides
 3   sounds like you've landed on your feet. I'm happy       3   that, minor traffic offenses. Not --
 4   to hear, happy to hear that's going well, for           4      A. They --
 5   whatever that's worth.                                  5      Q. -- going to waste your time with that.
 6     A. Yes.                                               6   All right, find me someone who doesn't have a
 7     Q. Probably not much --                               7   traffic offense, so --
 8     A. Thank you so much.                                 8      A. Right.
 9     Q. -- but thank you. Okay, so that's                  9      Q. Okay, so that's the criminal history.
10   employment. Again, this is just something I ask of     10   Employment. Okay, so if you don't mind, hopefully a
11   anybody, and so have you had any criminal              11   happier topic, what is your relationship with Ms.
12   convictions that are either felonies or involve        12   Ayres?
13   crimes of dishonesty, so I'm just going to limit it    13      A. We've been seeing each other for about
14   to that. So have you ever been convicted of a          14   almost two years now.
15   felony before?                                         15      Q. Got it. Anything -- like any plans or
16     A. Yes.                                              16   anything, like a big two year, two year evening out
17     Q. Okay, do you mind if I ask, what was it,          17   or something?
18   about what time, year if you recall, and what was      18      A. Not sure. We really haven't been on --
19   the offense?                                           19   you know, we're trying to work things out.
20     A. I can give you the year --                        20      Q. I understand. Just correct me if I'm
21     Q. Okay.                                             21   wrong, so you guys are seeing each other, you're
22     A. -- and I'll give you the offense, but I           22   together maybe in the conventional sense, but it's
23   don't want to talk further --                          23   something of a rough patch right now, is that fair?
24     Q. No, no.                                           24   I don't want to delve too much into your personal
25     A. -- about it.                                      25   life. It's just relevant to the case probably.

                                                  Page 18                                                    Page 20

 1      Q. I'm not going to ask details at all beyond        1     A. Yes, that's fine, I understand.
 2   what I've already said.                                 2     Q. Okay.
 3      A. Back in 2006 I believe the year, between          3     A. Yes, actually you're right. We are --
 4   2006 and 2009, I'm not sure of the exact year.          4   we're working on things.
 5      Q. Okay.                                             5     Q. Very good.
 6      A. So long ago I rarely ever get into                6     A. We're not sure if we're going to be
 7   anything other than minor traffic violations.           7   together or not.
 8      Q. Sure.                                             8     Q. Okay.
 9      A. There was an obstruction of justice.              9     A. She's a very good person, she has a really
10      Q. Okay. I won't ask details, just                  10   good heart, she loves my babies --
11   obstruction of justice was the charge?                 11     Q. Right.
12      A. Yes, sir.                                        12     A. -- she loves our kids, but we just --
13      Q. Do you recall what county it was in?             13   we're working on things.
14      A. Peoria County.                                   14     Q. Understood.
15      Q. That makes sense given the time. Are             15          MR. McCARTER: Letika, quickly, I just
16   there any other felonies?                              16   want to interrupt, you only have to answer the
17      A. No, sir.                                         17   question asked, so --
18      Q. Okay. Are there any crimes now of what           18          THE WITNESS: Okay, just --
19   I'll call crimes of dishonesty? What I mean by that    19          MR. McCARTER: Bryan is very good --
20   is, you know, passing of a fake check, impersonating   20          THE WITNESS: Okay.
21   a judge, something like that. No?                      21          MR. McCARTER: -- about asking pointed
22      A. No, sir, you can't have any of those in          22   questions.
23   the medical field.                                     23          THE WITNESS: Just say --
24      Q. Fair enough. I would assume the                  24          MR. McCARTER: If you take a moment, we're
25   background check would screen that out.                25   in no rush --

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (5) Pages 17 - 20
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 7 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 21                                                     Page 23

 1          THE WITNESS: Okay.                               1   something really serious came up, maybe you'd talk
 2          MR. McCARTER: -- listen to it and then           2   about it. Does that sound about right?
 3   give your answer, that'd be great.                      3     A. Exactly.
 4          THE WITNESS: Gotcha.                             4     Q. Okay, very good. And so then is it fair
 5   BY MR. VAYR:                                            5   to say that when it comes to Ms. Ayres's -- if she
 6     Q. Okay. Promise, I'm not going to pry into           6   had any mental health counseling or something, the
 7   the personal details. You guys are working it out.      7   only stuff you personally are aware of is that she
 8     A. Yeah.                                              8   currently is receiving it; is that right? Am I
 9     Q. That's good enough for me. Okay, so you            9   getting your testimony correct?
10   guys have been -- if I can use the phrase you've       10     A. Yes.
11   been together, so you've been together for two years   11     Q. Okay. Around what time did you learn, if
12   you were saying or almost two years, so that would     12   you recall, a month is fine or a year, around what
13   put you guys meeting around, if I'm doing my math      13   time do you recall learning that Ms. Ayres was
14   correct, 2017ish, 2018ish, does that sound about       14   receiving any type of mental health counseling?
15   right?                                                 15     A. I cannot say.
16     A. Uh-huh.                                           16     Q. Fair enough. I'm just going to take --
17     Q. Okay. And during -- on May 8th, 2019, so          17   I'm just going to ask a couple questions. I'll
18   during the incident, were you guys -- so you guys      18   probably do this a few times throughout the dep. My
19   were presumably together --                            19   intent is just to try to -- try to get the ball
20     A. Yes.                                              20   park. So did you learn within the last, was it more
21     Q. -- as well at that time?                          21   than -- well, it couldn't have been more than two
22     A. Yes.                                              22   years ago, you didn't know each other. Okay, so did
23     Q. Very good, okay. Now, do you have, I'll           23   you learn about this within the past year?
24   ask those -- I guess I could ask these questions       24     A. This past year, yes.
25   now. Forgive me, a couple thoughts going on at         25     Q. Okay. And by this past year, I'm assuming

                                                  Page 22                                                     Page 24

 1   once.                                                   1   you mean like a calendar year from --
 2     A. Okay.                                              2     A. Well, 2019.
 3     Q. So with regards to Ms. Ayres, in the time          3     Q. Right, correct.
 4   that you have known her, have you known her to          4     A. 2019 year.
 5   receive any type of like psychological counseling or    5     Q. So within a calendar year of now, okay.
 6   anything like that?                                     6   Do you recall, would you be confident saying that
 7     A. She currently is.                                  7   you learned about the mental health issues within
 8     Q. Currently is, okay. Has she done that              8   the past six months?
 9   throughout your time of knowing her? Has she always     9     A. Yes.
10   received some form of counseling?                      10     Q. Okay. How about the past four months?
11      A. No, sir.                                         11     A. Yes.
12      Q. She has not, okay. Do you know                   12     Q. Okay, and so I'll just keep walking it
13   approximately -- if you don't, it's okay. Do you       13   down. So did you learn within -- was it within this
14   know approximately what time she did start receiving   14   month, between December and January, that you
15   any type of mental health counseling?                  15   learned that she was receiving mental health
16      A. I'll backtrack. She tries to keep --             16   counseling for the first time?
17   well, we keep that type of stuff private to each       17     A. I cannot give a specific date.
18   other, so I really can't say exactly when.             18     Q. And I'm not -- that's fine, I'm not
19      Q. That's fine, I can respect that. So then         19   asking --
20   I'll just do one of these again. Just tell me if       20     A. Not even a month, honey. I have kids --
21   I'm wrong. So essentially -- you say stuff like        21     Q. Oh, of course.
22   that. So personal health issues? Is it fair to say     22     A. -- I work a lot, I have a lot going on.
23   that personal health issues you guys are just kind     23   Even me giving you six months would kind of be, you
24   of like to each their own? When you're together,       24   know, iffy --
25   you're not going to talk about that, and if            25    Q. Sure.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (6) Pages 21 - 24
                                                 1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 8 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 25                                                     Page 27

 1     A. -- of me giving a for sure. I can't do             1   speak too much to that topic because --
 2   that.                                                   2           MR. McCARTER: I'll object to -- I'm
 3     Q. That's okay. So if you don't, so if you            3   sorry, you didn't finish your question. I
 4   don't know -- it sounds like at the end of the day,     4   interrupted.
 5   then, you don't necessarily know when she started --    5           MR. VAYR: And so I'll try to restate it.
 6   when at least you learned that she was receiving        6   Then you can make your objection.
 7   mental health --                                        7           MR. McCARTER: I'm sorry.
 8     A. Right.                                             8           MR. VAYR: No, it's okay.
 9     Q. -- counseling. Okay. And then just to              9   BY MR. VAYR:
10   try to summarize your testimony, it sounds like if     10     Q. So it sounds like, then, that if you were
11   -- you suspect, like you think that maybe it was       11   -- if I were to ask you, as I have, about your --
12   within the past six months, but you're just not        12   about Ms. Ayres's mental health treatment, treatment
13   positive. Fair enough?                                 13   for physical injuries or physical injuries she may
14     A. Fair enough.                                      14   have or what medication she's on, that's just
15     Q. Okay. Is there -- I anticipated given             15   something that is kind of outside of your knowledge
16   what you said that you -- that the answer would be     16   base.
17   similar. Are you aware of any -- so the mental         17     A. Exactly.
18   health counseling, are you aware of any like           18     Q. Okay.
19   prescription medications or medications or anything    19           MR. VAYR: Objection, counsel?
20   that Ms. Ayres takes on a day-to-day basis?            20           MR. McCARTER: Yeah, I'll make an
21     A. No.                                               21   objection that it, it -- I'll object to the form of
22     Q. Okay, none, okay.                                 22   the question, excuse me. But if she's -- I was
23     A. No, I don't know of any.                          23   going to instruct her to answer anyway and she's
24     Q. No, no, no.                                       24   done so, so I'm sorry I interrupted.
25     A. I don't know.                                     25           MR. VAYR: It's okay. An example of the

                                                  Page 26                                                     Page 28

 1     Q. I understand, no. Thank you for                    1   objections, so -- okay.
 2   clarifying. You answered my question perfectly.         2   BY MR. VAYR:
 3   That's proof that you're paying attention, so that      3     Q. So now I want to turn to the subject
 4   was -- thumbs up.                                       4   incident itself, and when I say subject incident, I
 5     A. Thank you.                                         5   mean that traffic stop that we've already talked
 6     Q. Okay. So in -- are you aware of whether            6   about. So I'm going to try to tee it up for you and
 7   Ms. Ayres has suffered any physical injuries, for       7   then I'll ask you to just tell me what happens next
 8   example, within, with your time -- within your time     8   as best as you recall, okay?
 9   with her?                                               9          So my understanding is that it is May 8th,
10     A. Physical meaning?                                 10   2019, you were in the passenger seat driving in a
11     Q. I guess I'm using the term very broadly,          11   Jeep Patriot with Wylesha Ayres, she is driving, and
12   so physical meaning something that isn't affecting     12   you're in -- I think I said already you're in the
13   her -- not a mental injury. Could be --                13   city of Champaign when suddenly police lights or
14     A. I know what physical means. What I --             14   something --
15     Q. Sure.                                             15     A. Sheriff's.
16     A. -- mean is like battery, assault?                 16     Q. -- signifying a -- yes, signifying
17     Q. Oh, no, I'm so sorry. No, I'm not trying          17   "police, pull over." Am I right so far?
18   to think of causes. Like has she had a broken          18     A. Yes, you are.
19   finger, has she had any broken bones, any --           19     Q. All right, so you guys pull the car over
20     A. No.                                               20   without incident, like it wasn't a crazy car chase
21     Q. Okay, very good. So then it sounds like,          21   or anything.
22   then, at least to the extent that if I were -- if      22     A. Uh-huh.
23   you were called to testify about Ms. Ayres's mental    23     Q. You're on the side of the road. Could you
24   treatment, mental health treatment or physical         24   please tell me what happens next?
25   health treatment, you really wouldn't be able to       25     A. The officer got out of the car and walked

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (7) Pages 25 - 28
                                                1-800-747-6789
                        2:19-cv-02148-CSB-EIL # 53-7               Page 9 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 29                                                     Page 31

 1   over to the vehicle.                                  1     okay. So he comes back. What -- so he's walking
 2     Q. Okay. Were you -- have you ever seen that        2     back to the car. You said that he asked Wylesha to
 3   officer before? Like did you recognize him?           3     step out, so I'm assuming he approached the driver's
 4     A. No, I've not.                                    4     side of the car when he goes the second time; is
 5     Q. Okay. What side of the vehicle did he            5     that correct? Or does he ask --
 6   approach?                                             6       A. Can't really remember.
 7     A. The passenger.                                   7       Q. Sure.
 8     Q. The passenger side. So he was talking to         8       A. I should have re-watched the video, but
 9   you first then.                                       9     can't really remember.
10     A. He was speaking into the passenger window.      10       Q. Okay. So I guess the point is, though,
11     Q. Okay. So then whoever -- presumably he          11     does he say -- does the deputy, to the extent that
12   was speaking to both of you then at the same time?   12     you remember, does he say anything to Wylesha before
13     A. He was speaking to Wylesha, the driver.         13     or aside from, "hey, step out of the car," before
14     Q. Got it, okay. So he goes up to the              14     she leaves the car?
15   passenger side window. What does he say to Wylesha? 15        A. I don't recall. I believe he did say just
16     A. Our plates -- well, my plates were              16     can she please step out of the vehicle.
17   suspended, and he was very nice about it. He said 17          Q. Okay. Do you recall him saying like
18   that I see your plates are -- basically he told us   18     Wylesha's under arrest or anything at that point in
19   that they were -- I can't give you word for word 19         time?
20   what he said.                                        20       A. No, he never --
21     Q. Oh, that's okay.                                21       Q. Okay.
22     A. I'll just give you a good little -- he          22       A. -- said that.
23   said that they were expired and that it's okay. He 23         Q. Very good. Do you recall him saying that
24   saw that they had just went expired, he was going to 24     she was not under arrest?
25   write us up a little citation, he knows that this    25       A. Don't recall.

                                                  Page 30                                                     Page 32

 1   kind of thing happens sometimes, and he was going to    1     Q. Perfectly fine. So Wylesha gets out of
 2   let us go.                                              2   the car and now I'm assuming that you are still in
 3     Q. Okay. And then so if that was the                  3   the passenger seat while Wylesha leaves the car; is
 4   description -- I'm sorry, I should back up. So this     4   that correct?
 5   was your car, correct, the --                           5     A. Yes.
 6     A. Correct.                                           6     Q. Okay. And then do you remain in the
 7     Q. All right, very good. So he says                   7   passenger seat until you are yourself asked to leave
 8   essentially that. What happens next?                    8   the car?
 9     A. He gets our information and he walks back          9     A. No. I got out of the vehicle when I saw
10   to his vehicle.                                        10   that they were searching her.
11     Q. Okay.                                             11     Q. Okay. So -- and we'll unpack that in a
12     A. Then he comes back and asks Wylesha to            12   second then. Okay, so you're in the passenger seat,
13   step out of the vehicle.                               13   Wylesha steps out. Can you see -- can you see where
14     Q. Very good. If I may pause for a brief             14   Wylesha goes?
15   moment, do you recall roughly how long the deputy      15     A. I'm in the passenger seat, Wylesha steps
16   was in his squad car before returning to your car      16   out, I turn around, I put on my camera because I'm
17   the second time?                                       17   trying to watch and see what's going on.
18     A. I'm sure long enough to check our IDs.            18     Q. Got it. And when you say your camera, you
19     Q. Fair enough, a good answer. If you had to         19   mean I'm assuming a cell phone camera --
20   guess, like was it a handful of minutes, was it a      20     A. Yes.
21   half-hour?                                             21     Q. -- is that fair? Okay, do you happen to
22     A. A few minutes.                                    22   have -- do you happen to have a video of the
23     Q. Few minutes.                                      23   incident, then, your own personal video?
24     A. Pretty quick.                                     24     A. No, my phone was dying, that's the reason
25     Q. Okay. So far as these things go I guess,          25   why I stepped out of the vehicle, to see what was

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (8) Pages 29 - 32
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 10 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 33                                                     Page 35

 1   better going on.                                        1   vehicle, but what I can say is that as soon as I saw
 2     Q. Got it, okay. So you were -- so if I               2   it, I -- I instantly was like this isn't right.
 3   understand correctly, then, so you were filming from    3      Q. Okay.
 4   the car, from the passenger seat, everything that       4      A. And I turned around and I -- you know, I
 5   was happening after Wylesha --                          5   turned back to the door, opened the door, stepped
 6     A. Stepped out of the vehicle.                        6   out of the vehicle.
 7     Q. -- left the car, correct? And then after           7      Q. Okay. So then, so what was -- so you
 8   your phone started dying, you stepped out of the        8   stepped out of the vehicle. Where did you end up
 9   car; is that right?                                     9   out of the -- like did you just hang out by the
10     A. My phone was already dying.                       10   passenger door, for example, or did you instead when
11     Q. Okay.                                             11   you exited the vehicle walk all the way to the back
12     A. As I was turning around turning my camera         12   of the car so you kind of were looking straight at
13   on, I realized that it was dying. So instead, I        13   the search? Do you recall?
14   looked, I saw her do this [indicating], and I          14      A. I can, I could have -- I saw the whole
15   stepped out of the vehicle and said, "Hold on, what    15   search from the vehicle, but as --
16   are you doing?"                                        16      Q. Okay.
17     Q. Got it.                                           17      A. -- I got out of the vehicle, Wylesha was
18     A. "You're not supposed to be searching her."        18   standing at the -- basically at the back of the
19     Q. Okay, so I'm --                                   19   driver's side with the other officer. The other one
20     A. The officer asked me to step back in              20   was standing over here [indicating]. They asked me
21   the --                                                 21   to get back into the vehicle after --
22          MR. McCARTER: Just wait for him to ask          22      Q. Okay.
23   you --                                                 23      A. -- I told them that they're not supposed
24          THE WITNESS: Okay.                              24   to be searching her.
25          MR. McCARTER: -- a question.                    25      Q. Okay. You'll have to forgive me, I had a

                                                  Page 34                                                     Page 36

 1     Q. No, you're fine. I'm just going to say a           1   few --
 2   couple things because you were pantomiming some         2     A. Okay.
 3   stuff, you were physically reenacting some things,      3     Q. -- a few thoughts going on at once, I
 4   so I'm just going to make it clear for the record       4   apologize. So you stepped out of the vehicle. So
 5   what you were doing. So you said that you were          5   you see the arms go parallel to the ground, the arms
 6   turning around in your car and you kind of craned       6   being Wylesha's, you step out of the vehicle, and
 7   your neck to the back with your hand kind of            7   then an officer tells you, "hey, please get back in
 8   extended to hold your phone.                            8   the vehicle," and that's what you turn around and
 9     A. [Indicating].                                      9   do, is that what you -- did I hear that correctly or
10     Q. Exactly. And then you also said that you          10   did I goof somewhere?
11   saw Wylesha do this [indicating], and by this, you     11     A. Basically.
12   meant you saw her hold her arms out parallel to --     12     Q. Basically that's what happened or
13     A. Spread her arms, yes.                             13   basically --
14     Q. -- the ground. Yeah, like wings or                14     A. That's what happened.
15   something.                                             15     Q. Okay, got it. I was just like -- because
16     A. Uh-huh.                                           16   that could also be basically I goofed and that would
17     Q. Okay, so you saw that. And then at what           17   be, oh, no.
18   point did you step out of the car? For -- I'm          18     A. No.
19   sorry, go ahead. It looked like you were about to      19     Q. Okay. So then you said you saw the entire
20   answer.                                                20   search from the car. Do you have a memory about
21     A. As soon as I saw them.                            21   roughly how long the search, the patdown search was
22     Q. And so as soon as you saw her arms start          22   of Ms. Ayres?
23   to go parallel to the ground, she started to raise     23     A. Just a couple minutes. Probably about
24   her arms, you left the car?                            24   maybe -- I can't give you a roundabout exact time.
25     A. I can't say I just jumped right out of the        25   I would say about --

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (9) Pages 33 - 36
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 11 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 37                                                     Page 39

 1     Q. That's okay.                                       1   Correct? She wasn't asked to remove clothes or
 2     A. She was out of the vehicle maybe three             2   anything, for example.
 3   to --                                                   3     A. No, she was not asked to remove clothes.
 4     Q. Okay.                                              4     Q. Got it, okay. So of that physical patdown
 5     A. -- possibly five minutes.                          5   search, did you see that while you were in the car
 6     Q. So out of the vehicle maybe three to five          6   looking backwards or did you see that outside of the
 7   minutes.                                                7   car when you were standing there before you were
 8     A. Then they asked me.                                8   ordered to go back into the car, do you recall?
 9     Q. And then it sounds like, so I want to --           9     A. I could see pretty good out of that back
10   there might be a distinction to be made here because   10   window. The lights were going off, so I saw them
11   you said that the search itself lasted multiple        11   touch her --
12   minutes. When you say the search itself, do you        12     Q. Sure.
13   mean the actual physical patdown lasted multiple       13     A. -- physically.
14   minutes or just that Wylesha was out of the car for    14     Q. Sure.
15   multiple minutes? Did that make sense?                 15     A. And that's when I had turned and got out
16     A. A little bit of both.                             16   of the vehicle and asked the officer what were they
17     Q. A little bit of both. Could you explain?          17   doing, that they weren't supposed to be searching
18     A. You know, talking happens during the              18   her.
19   search, so when people interrupt, it causes a little   19     Q. Sure. Okay, do you recall, were you
20   extra time, so --                                      20   able -- while you were in the car, were you able to
21     Q. Okay, so you're -- okay, so again just to         21   hear what the -- what Wylesha or what the officers
22   confirm, so your memory, at least as we sit here       22   were saying to each other, if anything?
23   today, is that there was a patdown search that         23     A. No.
24   occurred and lasted a couple minutes, multiple         24     Q. Okay. So were the windows up in the car
25   minutes I think is what you said, and it sounds like   25   then, if you recall?

                                                  Page 38                                                     Page 40

 1   what you're saying is that maybe part of that length    1    A. My windows might have been cracked because
 2   was talking, like the search started and then there     2   -- still because of the police.
 3   was a conversation and then the search continued, is    3     Q. Sure.
 4   that what you were saying?                              4     A. But I'm not -- I have kind of bad hearing
 5     A. Yes, I might have interrupted, but yes,            5   in one of my ears [indicating]. It's partially
 6   pretty much -- I can't give an exact time, hon, this    6   deaf.
 7   was months ago, back almost --                          7     Q. Oh, no. And you were gesturing to your
 8     Q. Of course.                                         8   right ear there, right?
 9     A. -- a year ago. I can't say it happened             9     A. Oh, well, I was just saying one of my
10   three minutes, it happened five minutes. All I can     10   ears.
11   say is I know it happened. It was -- it was a few      11     Q. Okay.
12   minutes.                                               12     A. Sorry if I made it seem like it was --
13     Q. Okay, no, and for -- there's no need to           13     Q. No, that's fair.
14   apologize. I don't think I could tell you what I       14     A. -- the right ear.
15   had for breakfast this morning, so you're already      15     Q. That's fair. Which ear -- if you don't
16   more than impressing me with your memory.              16   mind me asking, which ear is partially --
17     A. Well, I didn't have breakfast.                    17     A. It's the left ear.
18     Q. Okay. So I guess why I'm asking these             18     Q. Your left ear, got it, okay. So what --
19   questions -- it might seem like such piddling          19   sorry.
20   details. Why I'm asking these questions, because       20           MR. McCARTER: Just wait for the question.
21   I'm just trying to get a clear understanding of what   21     Q. So you were in, so you were in the
22   your vantage point was when you say that you saw the   22   passenger seat of the car, so let's -- I'm going to
23   search. And so I'm just going to focus strictly on     23   break this down into what you saw while you were in
24   the actual act of the patdown search because your      24   the car and what you saw outside of the car, okay?
25   memory is that it was a patdown search, right?         25           So while you were inside the car and you

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (10) Pages 37 - 40
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7                Page 12 of 33
AYRES v.                                                                                           LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                   Page 41                                                     Page 43

 1   were trying to -- you were trying to film it or you      1      A. -- the legs.
 2   were filming it, were your eyes on your phone or         2      Q. And now -- so you couldn't see her legs,
 3   were you -- were your eyes on the event itself, the      3   and so when I -- at least when I'm hearing legs, I'm
 4   patdown itself?                                          4   thinking the entire leg. Could you see --
 5     A. The event itself.                                   5      A. Her lower half of her body.
 6     Q. Got it. So you weren't like checking to             6      Q. Okay, so could you see from the waist
 7   make sure that your phone was -- the aim was             7   down?
 8   accurate or anything.                                    8      A. Torso down.
 9     A. No, I actually did at first. That's how I           9      Q. So you could --
10   realized that the phone was dying.                      10      A. Could not.
11     Q. Oh, got it. Okay, so phone goes down,              11      Q. I'm sorry, please go ahead.
12   you're now watching it. So what do you see when you     12      A. I saw up, I saw up in the --
13   turn around and you start looking at the patdown        13      Q. Torso up.
14   search? What are you witnessing for the search          14      A. When I was in the vehicle --
15   itself?                                                 15      Q. Okay.
16     A. Just her open her arms [indicating].               16      A. -- that's what I saw. When I stepped out
17     Q. Okay.                                              17   is when I saw the clear view of her whole body and
18     A. I couldn't see her legs down low until I           18   the officer doing the pat, the other officer to the
19   got out of the vehicle.                                 19   left of me.
20     Q. Okay.                                              20      Q. Got it. So when Ms. Ayres was -- do you
21     A. But at that time the officer was doing             21   recall what Ms. Ayres was wearing that day?
22   [indicating], you know.                                 22      A. Don't recall. I believe it was jogging
23     Q. Sure, and so --                                    23   pants.
24     A. He was patting.                                    24      Q. Jogging pants.
25     Q. Sure. And just to make it clear for the            25      A. I can't give a specific kind.

                                                   Page 42                                                     Page 44

 1   record, again I appreciate the physical gestures,        1    Q. That's okay. I'm not too concerned if it
 2   please bear with me as I awkwardly try to describe       2   was Adidas or Nike or something.
 3   them. So you stood up and you said -- so to              3    A. Yeah, they were jogging pants.
 4   summarize, it sounds like while you were in the          4    Q. Do you recall if they were -- what color
 5   passenger car you couldn't see her legs, but you saw     5   they were, either from your memory or from what you
 6   her arms up and you saw the officer patting, you         6   saw of the body cam footage?
 7   kind of gestured to like kind of the armpit area and     7     A. I -- I don't know. Were they red? I
 8   then put your arms like down your side. Is that an       8   don't know or --
 9   accurate characterization?                               9           MR. McCARTER: It's fine if you don't
10     A. It was -- yes, I do believe, yeah.                 10   remember.
11     Q. Okay, and so you were seeing a search up           11     Q. If you don't, that's okay.
12   there from your vantage point within the car --         12     A. I don't remember.
13     A. Yes.                                               13     Q. Okay.
14     Q. -- right? Okay, so you couldn't see Ms.            14     A. Everything happened so fast. I was more
15   Ayres's legs. Were you able to see -- kind of where     15   concerned with getting to work. I was late.
16   did the car cut off? Presumably you were able to        16     Q. Right, and that's my -- I'll ask you about
17   see up here [indicating]. Where did the back seat       17   that in a few minutes. I just want to try to bundle
18   or whatever in the car, what was the end of your        18   this up. So you saw, so you saw, it sounds like
19   vision of Ms. Ayres?                                    19   for -- this might sound unnecessarily precise and
20     A. I can't recall.                                    20   forgive me, so you saw from the -- did you say from
21     Q. Can't recall. Were you able to see --              21   the waist up of Ms. Ayres or waist -- you could only
22     A. I just know I didn't see that part of her          22   see from the waist up?
23   legs until I got out, and that's when I saw the         23     A. In the vehicle --
24   officer with --                                         24     Q. While you were --
25     Q. Sure.                                              25     A. -- the waist up.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (11) Pages 41 - 44
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 13 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 45                                                      Page 47

 1     Q. -- in the vehicle, okay. And now could             1     A. I was going to, but the officer told me to
 2   you possibly -- like could you see kind of her pants    2   get back into the car.
 3   at all or was it just T-shirt?                          3     Q. Very good. So you're -- so then your
 4     A. That's the reason why I actually got out           4   memory is that you got all the way out of the car.
 5   of the vehicle --                                       5   Some deputy, someone, can you identify -- do you not
 6     Q. Okay.                                              6   recall which deputy it was of the --
 7     A. -- is when I was turning back to see, I            7     A. I believe it was the one that was to the
 8   was trying to lean up to see the officer searching.     8   left of me that was not doing the search. It was
 9     Q. Got it.                                            9   the other one.
10     A. All I saw was this part [indicating].             10     Q. Got it. And I guess that was a
11   That's when I, you know --                             11   foundational question I probably should have asked.
12     Q. Sure.                                             12   There were two deputies at the scene, right?
13     A. I saw them doing this [indicating]. I             13     A. Yes, there were.
14   knew it wasn't, you know, so I stepped out --          14     Q. Okay. So you get out of the car, he tells
15     Q. Sure.                                             15   you to get back in the car, so from the passenger --
16     A. -- and that's when I said that.                   16   so while you were physically outside of the car,
17     Q. So the only -- and again this is just kind        17   would you say that you're there for like a handful
18   of confirming. So when you said "this," you saw her    18   of seconds, is it for a minute?
19   arms out, him, the deputy, kind of rubbing down it     19     A. Basically --
20   looked like armpits down of her torso, and part of     20     Q. Handful of seconds.
21   the reason why you left or the reason you said you     21     A. -- a handful of seconds.
22   left the car was so that you could get out and kind    22     Q. Sure. I'm sorry, the devil's always in
23   of see below the waist, like a path -- like where      23   the details, right --
24   his hands were going after that part of the search.    24     A. It's okay.
25     A. Yes.                                              25     Q. -- so I have to ask. So you were outside

                                                  Page 46                                                      Page 48

 1     Q. Is that fair?                                      1   for a couple of seconds. Were you able to see the
 2     A. I'm not going to say there was a rub, but          2   search? Were you able to see Ms. Ayres in the
 3   I'm going to say it was a, you know, a search.          3   patdown search from your vantage point when you were
 4     Q. Sure.                                              4   outside the car for a few seconds?
 5     A. Not going to say he just slid them down            5     A. I saw the standing and how the officer was
 6   because, you know --                                    6   and how she was. That's pretty much it. You know,
 7     Q. Got it.                                            7   they kind of -- everything froze when I --
 8     A. -- that's not what they do in a search.            8     Q. Got -- oh, okay. So I kind of have the
 9   They --                                                 9   image of like, I don't know, a squirrel just passes
10     Q. I will ask -- I might ask you about that          10   in front of a dog and the dog's just like what?
11   in a little bit. Okay, so just trying to complete      11     A. [Indicating].
12   the narrative, so that's what you saw in the car.      12     Q. Yeah, exactly, exactly. Okay, so everyone
13   You step out of the car, presumably you have to kind   13   just kind of froze and looked up at you and were
14   of -- you know, you're walking out of the car and      14   like, "Get back in the car." That's your memory?
15   you have to pivot and turn yourself to focus towards   15     A. (Nods head).
16   the back of the car. How far outside of the car did    16     Q. Okay. So for the little bit that you did
17   you get, do you recall?                                17   see, then, it looks like -- are you testifying that
18     A. I was all the way out of the car.                 18   then the search effectively stopped when you were
19     Q. All the way out. So you're standing up,           19   outside the car and then you turned around and got
20   like you don't have a foot, you know, still in the     20   back in?
21   car or something like --                               21     A. From what I believe -- I can't recall it
22     A. No, I was standing up.                            22   was so long ago.
23     Q. Okay, very good. And so you were                  23     Q. Sure, and that's okay. I'm not asking you
24   standing. Did you then start to walk towards the       24   to guess, I'm not asking you to speculate.
25   back of the car?                                       25     A. Once I got out of the vehicle and I was

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (12) Pages 45 - 48
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 14 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 49                                                     Page 51

 1   told to get back in, my focus left off of her and I     1     Q. Okay, fair enough. So then you get back
 2   was --                                                  2   into the car. Are you able to see -- do you turn
 3     Q. You're just like, okay --                          3   around then to -- let me just ask. So you get back
 4     A. Yeah.                                              4   in the car. What happened next?
 5     Q. -- back in the car. Officer said back in           5     A. I continued to watch --
 6   the car, I'm getting back in the car basically.         6     Q. Very good.
 7     A. Exactly.                                           7     A. -- as much as I could.
 8     Q. Fair enough. Pretty reasonable response.           8     Q. Got it. And was that vantage point, then,
 9   Okay, final question from when you're outside the       9   the same as what you and I were talking about
10   car. To the extent that you were able to see Ms.       10   previously when you were watching from the car?
11   Ayres, were you seeing her through the car, like       11     A. Yes.
12   through the back window of the car, or was she         12     Q. Presumably because you were in the
13   standing separate enough from the car that you could   13   passenger seat again.
14   just see her unobstructed?                             14     A. Except I was trying to like get over the
15     A. She wasn't directly in the back of the            15   seat a little better and see. I just couldn't.
16   window. She was a little -- a couple feet away.        16     Q. Sure. You were trying to perch your neck
17     Q. Okay.                                             17   a little bit --
18     A. More in front of the truck, I mean the            18     A. Yes.
19   vehicle, the police vehicle.                           19     Q. -- and lean over. Okay, and were you able
20     Q. Sure.                                             20   to have any more complete of a visual of the search
21     A. But the lights were going off, so I could         21   the second time you're looking from the car than the
22   see everything that was --                             22   first time?
23     Q. Got it.                                           23     A. No, not really.
24     A. -- coming through like that window. Not           24     Q. Okay, not really. So -- again, so it
25   everything, but --                                     25   sounds like, then, the second time of the car --

                                                  Page 50                                                     Page 52

 1     Q. Sure.                                              1   correct me if I'm wrong, the second time you looked
 2     A. -- I could see pretty clear --                     2   out of the car you're perching your neck, but it was
 3     Q. Got it.                                            3   still basically waist up for Ms. Ayres, right, is
 4     A. -- through the window.                             4   what you were seeing?
 5     Q. So you had a -- if I recall correctly              5     A. Yeah, I wasn't going to -- well, a little
 6   like, you know, I think the sirens, like the red and    6   further down, but I wasn't going to climb in the
 7   blues are going, right, when you step out of the        7   back seat --
 8   car; is that right?                                     8     Q. Okay.
 9     A. (Nods head).                                       9     A. -- just to see. You know, I felt --
10     Q. You're nodding yes.                               10     Q. Sure, and also the back seat was
11     A. Yes.                                              11   occupied --
12     Q. Yes, okay. And then also presumably the           12     A. It had --
13   car's headlights were on as well, correct?             13     Q. -- at the time.
14     A. Yes.                                              14     A. -- my kids in there.
15     Q. And those are presumably pretty bright?           15     Q. Very good. And your kids, what are --
16     A. Yes.                                              16   what are their names and how old were they at the
17     Q. So were -- so you have that light behind          17   time?
18   Ms. Ayres and the deputies and then that's kind of     18     A. King Johnson, he was seven years old.
19   the light that you're seeing them through?             19     Q. Okay.
20     A. Yes.                                              20     A. And Titan Graham.
21     Q. Okay, very good. And then just                    21     Q. Okay.
22   confirming, it's for my own dumb brain, so when you    22     A. He's an infant.
23   step out of the car and you see them, they kind of     23     Q. Got it, okay. So presumably they were in
24   just freeze and you're told to go back in the car.     24   car seats or -- well, I don't know if --
25     A. Yes.                                              25     A. Yes, they were.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (13) Pages 49 - 52
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 15 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 53                                                        Page 55

 1      Q. Is a seven-year-old in a car seat still?          1     A. He said then -- I think he said something
 2      A. I still do boosters just to be safe. Just         2   about he had smelled drugs, but there weren't any
 3   makes me feel better.                                   3   drugs in the vehicle.
 4      Q. Fair enough. I'm speaking here as having          4     Q. Right. And so ultimately, then, the
 5   no kids, so I just don't know, thank you.               5   search -- so, one, there weren't any drugs in the
 6      A. Okay.                                             6   vehicle to your knowledge and then --
 7      Q. Okay. Were you able -- so the second time         7     A. No, there weren't any drugs in the
 8   you're in the car or the first time you're in the       8   vehicle. I believe the officer was searching the
 9   car after Christensen or, excuse me, the deputy does    9   vehicle because he wanted to find something on
10   the rundown of Ms. Ayres's torso that we described     10   Wylesha, and there was nothing in the vehicle. They
11   before, are you able to see what he's doing with his   11   never searched me, sir.
12   hands after that?                                      12     Q. No, that's -- that's fine. So for the --
13      A. No.                                              13   so he said he was looking for drugs. Do you recall
14      Q. Okay. So now you're in the car, you're in        14   him mentioning any specific drug, any specific --
15   the car, you're trying to see the search.              15   did he say he was looking for heroin, cocaine?
16   Presumably at some point the search ends; is that      16     A. No, sir.
17   fair?                                                  17     Q. Okay, so you don't recall what drug it
18      A. Yes.                                             18   was?
19      Q. Okay. Could you just describe for me that        19     A. No.
20   moment like because you're watching it. How does       20     Q. Do you recall him saying that the car
21   it -- how does the search conclude as you remember     21   smelled of something, some type of drug?
22   it?                                                    22     A. I don't recall, I can't remember, but I do
23      A. After the search ended, the officer made         23   believe he said drugs or no --
24   me step back out of the vehicle so he could search     24     Q. Just drugs, generic drugs?
25   the vehicle.                                           25     A. I don't do drugs. I work at a nursing

                                                  Page 54                                                        Page 56

 1     Q. Got it. I just want to unpack -- before            1   home, sir. I don't know anything --
 2   we get there, I'm just going to back up a little        2     Q. No worries.
 3   bit, excuse me. So you testify -- were you able to      3     A. -- about them.
 4   hear anything -- I know I asked this generally. So      4     Q. I am not going to ask you at all about
 5   when the search concluded, were you able to hear        5   that, don't worry. Like there's -- I'm not going --
 6   anything that Wylesha, excuse me, Ms. Ayres, or the     6     A. Right.
 7   deputy said to each other or may have said to each      7     Q. I'm not going there at all. I guess my
 8   other?                                                  8   question was it was -- so he said he was going to do
 9     A. No.                                                9   a car search for drugs. Do you recall -- you were
10     Q. Very good. Okay, so now the next -- so            10   in the passenger seat. Do you recall or remember
11   the next thing you recall, you're just in the car      11   there being a smell of any type, like cigarette
12   and you see an officer approach you. Was this the      12   smoke or marijuana smoke or scent at all in the car
13   same officer who had approached you before from the    13   that night, do you remember?
14   passenger side?                                        14     A. I smoke Black & Milds, sir.
15     A. I don't recall.                                   15     Q. I --
16     Q. Fair enough. But regardless --                    16     A. Cherry BLKs, I smoke them, and I was
17     A. I was upset at that point.                        17   smoking on my way, so that's why I tried to tell the
18     Q. I don't doubt. So this officer then asks          18   officer that I don't do drugs, sir, I work at a
19   you to exit the car so he can search the car you       19   nursing home.
20   said, is that --                                       20     Q. Right.
21     A. Yes.                                              21     A. I'm on my way to work, I'm going to be
22     Q. Is that essentially what he said?                 22   late. I was smoking a Black & Mild and I show -- I
23     A. Yes.                                              23   thought I showed it to him, but, you know, I'm not
24     Q. Okay. Did he give any rationale? Did he           24   sure.
25   say why he was searching the car?                      25     Q. Got it. And so you'll have to -- this is

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (14) Pages 53 - 56
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 16 of 33
AYRES v.                                                                                           LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                  Page 57                                                      Page 59

 1   ignorance on my part. A Black & Mild, I'm assuming      1     A. I don't like drugs around me or my kids.
 2   that's a cigarette, correct?                            2     Q. An admirable policy. So at least when it
 3      A. It's a cigar, sir.                                3   comes then -- so if I were to ask you, you know,
 4      Q. Oh, it's a cigar?                                 4   would you be able to tell the difference between
 5      A. Yes, sir. Well, it's the cigar with a             5   Black & Mild cigar smoke and marijuana smoke, it
 6   tip.                                                    6   sounds like you just don't have enough experience
 7      Q. Gotcha.                                           7   with marijuana smoke, you don't really know what
 8           MR. McCARTER: It's like a cigarillo it's        8   that smells like; is that right?
 9   commonly referred to as.                                9     A. I can tell the difference between my Black
10           MR. VAYR: Got it. Thank you, counsel.          10   & Mild --
11   Sorry, speaking to pure little bunny-eared innocence   11     Q. You can tell the --
12   over here about what kind of cigars there are.         12     A. -- and a cigarette, so I can sure tell the
13      Q. So do those have like a particular type of       13   difference between other things. It's just I
14   pungency, like an odor or anything, like other         14   wouldn't be able to, you know, distinctively tell
15   cigars?                                                15   you, oh, that's what that is, I know for sure.
16      A. More like a cherry flavor. It's Cherry           16     Q. Okay. Okay. All right, and you said that
17   BLK. Like I said, it's not -- I can't really say       17   you were smoking that in the car while you were
18   it's like a, did you call it a --                      18   driving before you guys were pulled over for the --
19           MR. McCARTER: A cigarillo I referred to        19   excuse me, while you were in the passenger seat
20   it as.                                                 20   before you guys were pulled over; is that correct?
21      A. They have like a plastic tip on it.              21     A. Yes.
22      Q. Okay.                                            22     Q. All right, very good. So he said he was
23      A. And, you know, that's -- I've always             23   going to search the car, he asked you to leave,
24   smoked them.                                           24   presumably you stepped out of the car. What happens
25      Q. Sure. I guess my question wasn't so much         25   next?

                                                  Page 58                                                      Page 60

 1   so -- wasn't so much what it tastes like although I     1    A. I stepped out of the car, I was very
 2   am --                                                   2   upset, I started to tell the officer that I had to
 3      A. What it smelled like.                             3   be at work, why was he going to search my vehicle,
 4      Q. Right.                                            4   that I'm running late. I do recall that because I
 5      A. Like strawberries or something.                   5   had missed the day before that and I really wanted
 6      Q. So it smells like --                              6   to get to work on time.
 7      A. Cherries.                                         7     Q. Understood. And so you -- for lack of a
 8      Q. Cherries, okay. Does it smell like smoke          8   better phrase, let's just say you protested to the
 9   at all?                                                 9   officer. Did you -- do you recall physically where
10      A. Yes, it does.                                    10   you were during the car search? Like were you right
11      Q. Okay, so it also smells like smoke. Have         11   next to the car or did you --
12   you -- so if, for example, you smoked one of those,    12     A. I can't recall, I was upset.
13   if you smoked a Black & Mild in your car, would you    13     Q. Okay.
14   expect that car to then have a smoky smell of some     14     A. I was way upset.
15   kind?                                                  15     Q. Do you recall if you -- if you stepped
16      A. Yes.                                             16   back from the car and joined the other deputy and
17      Q. Okay.                                            17   Ms. Ayres?
18      A. Yes.                                             18     A. Yes, I did not watch the officer search
19      Q. Are you familiar at all just in your             19   the vehicle.
20   personal experience, I'm not asking if you ever did    20     Q. Got it. So you didn't watch the -- so at
21   it, have you just ever been in proximity to the        21   least so far as you know, you didn't watch the
22   smell of marijuana smoke?                              22   search at all then.
23      A. I -- I really try to keep myself away from       23     A. Not of the vehicle.
24   that kind of stuff, so no.                             24     Q. Okay, very good.
25      Q. Okay, fair enough, fair enough.                  25     A. I didn't -- no, I wasn't standing right by

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (15) Pages 57 - 60
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 17 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 61                                                     Page 63

 1   him like, hey, what are you doing, are you in that,     1   statement that this traffic stop happened at about
 2   but when -- I did hear that he was going through a      2   9:30, 9:40, 9:50, I'm not going to get too specific,
 3   lot of my personal belongings.                          3   but about that period of time, does that sound
 4     Q. You heard that he was going through a lot          4   right, in the afternoon or at night?
 5   of your personal belongings?                            5     A. Yes, if that's -- if that's what it said
 6     A. From people that had saw the video. It             6   on the report I believe. I could get my times from
 7   was --                                                  7   work.
 8     Q. I see, okay. So you didn't see that at             8     Q. Sure.
 9   the time, you weren't told at the time what the         9     A. I could call if I really needed to and
10   scope of the car search was, but you had heard after   10   find out exactly what time the shift started that
11   the fact from folks who have seen the video            11   night, but I believe -- usually my shift is like --
12   presumably through the media.                          12   okay, at some nursing homes I work at 10:00, some at
13     A. Yes, very embarrassing, sir.                      13   11:00.
14     Q. I bet, yeah. So then I think I can                14     Q. Sure.
15   probably just summarize, we can just kind of quickly   15     A. I can't tell you.
16   go through the rest. So the car search is              16     Q. No, that's --
17   completed. You said before, no contraband,             17     A. I've always worked third shift though.
18   nothing's found. Presumably you guys are allowed       18     Q. No, that's okay, I'll just -- I think we
19   back into your car; is that correct?                   19   can probably just agree for purposes of at least my
20     A. Yes, sir.                                         20   next question we'll just say that sometime between
21     Q. You get back in the passenger seat,               21   9:30 and 10:00 at night --
22   Wylesha in the driver; is that right?                  22     A. Yes.
23     A. Yes, sir.                                         23     Q. -- I mean. So you lost your -- so not
24     Q. I would assume, then, that the officer            24   lost, excuse me. So your license, you were without
25   then left to go back to his squad car and probably     25   your license for that period of time, and so then it

                                                  Page 62                                                     Page 64

 1   was gone for some handful of minutes, does that         1   wasn't until about 9:30 p.m. the next day that you
 2   sound about right, before --                            2   called and successfully obtained your license back
 3     A. Yes.                                               3   from the --
 4     Q. Yes.                                               4     A. I called before that when I realized they
 5     A. And he forgot to give me my ID.                    5   were gone, but the officer wasn't on duty, so --
 6     Q. He forgot to give you his ID -- your ID?           6     Q. I see.
 7     A. My ID. He took my driver's license. I              7     A. -- had to wait.
 8   had to call the next day and get them.                  8     Q. I see, okay. But ultimately within 24
 9     Q. And you were able to get your ID back,             9   hours you got them.
10   correct?                                               10     A. Yes.
11     A. I was.                                            11     Q. Okay, very good. Do you need -- I realize
12     Q. Okay. Do you recall roughly how long you          12   I've been talking for a bit, you're blowing your
13   were without your ID? Was it just the night and        13   nose, do you need a break? Do you need a couple
14   you --                                                 14   minutes or anything or are you good to just keep
15     A. 24 hours.                                         15   going?
16     Q. 24 hours. So this incident, do you                16          MR. McCARTER: Need a bathroom break or
17   recall -- you were on your way to work. Do you         17   anything? We're on your time, so if you want to
18   recall when your shift started that day?               18   take a --
19     A. My shift I believe started -- I can't -- I        19     Q. Yeah, just trying to be sensitive to that.
20   think it was like at 10:00.                            20          MR. McCARTER: Bryan, why don't we just
21     Q. 10:00?                                            21   take five minutes real quick. Can we go off the
22     A. Or 11:00, one of the two. I can't                 22   record?
23   remember.                                              23          (Pause at 3:45 p.m. to 3:46 p.m.)
24     Q. So if I -- would you be willing to --             24   BY MR. VAYR:
25   would you see any reason to disagree with the          25     Q. And then so you guys -- so presumably the

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (16) Pages 61 - 64
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 18 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 65                                                     Page 67

 1   deputy came back, he gave you guys a ticket of some     1   it because I think that really bothers her. She
 2   form; is that right?                                    2   talks about how he touched her and I wasn't even --
 3      A. Yes, sir.                                         3   I feel bad for her.
 4      Q. Do you recall what the ticket was for?            4     Q. Understood. I think that's a very human
 5      A. No.                                               5   reaction. So she's receiving -- and as we've talked
 6      Q. That's okay. And then presumably you guys         6   about before, you're aware that she's receiving
 7   drive away from the scene and you successfully make     7   counseling, mental health counseling --
 8   it to work; is that accurate?                           8     A. Yes --
 9      A. Yes, sir.                                         9     Q. -- now.
10      Q. Okay. And then you're dropped off at work        10     A. -- but I don't know the extent.
11   and so whatever -- and then presumably you were at     11     Q. Sure. Do you know -- I think I asked this
12   work and you're not -- you weren't present then for    12   before. You don't know exactly when she started
13   anything else that happened with Ms. Ayres for the     13   receiving counseling, is that, is that -- am I
14   rest --                                                14   remembering that right?
15      A. Correct, sir.                                    15     A. I know it was -- it had to have been
16      Q. -- of the night. Okay, what time did your        16   after. I've never -- we've never spoke about her
17   shift end that day?                                    17   going to a counselor other than after that
18      A. Depends. It could have been 6:00, it             18   situation --
19   could have been 7:00 that morning.                     19     Q. Okay.
20      Q. So the morning of -- so if your shift            20     A. -- you know.
21   started on May 8th around ten o'clock, your shift      21     Q. So at least the only time that she has
22   would have ended about 6:00 or 7:00 --                 22   spoken to you about it was after this traffic stop.
23      A. Exactly.                                         23     A. (Nods head).
24      Q. -- thereabouts May 9th?                          24     Q. Okay. Did she tell you -- so you
25      A. Exactly.                                         25   mentioned before that she felt, she told you that

                                                  Page 66                                                     Page 68

 1     Q. Very good, okay. So that's -- is there             1   she felt violated. Did she --
 2   anything else that you -- is there anything else        2     A. She cries to me. She says she doesn't,
 3   that you observed of the subject incident beyond        3   she doesn't, basically she -- nobody knows how she
 4   what I've already questioned you about?                 4   feels and everybody thinks it's a joke. And it's
 5     A. No, sir.                                           5   not right. They shouldn't be able to do her like
 6     Q. Okay. So the last part of my questioning,          6   that.
 7   then, so I've already asked you -- so could you         7     Q. Sure.
 8   possibly speak to if Ms. Ayres was -- I'm trying to     8     A. And I feel bad for her because when she
 9   combine a couple things, I apologize.                   9   gets pulled over or anything, they treat her like
10     A. It's okay.                                        10   that.
11     Q. So I think you testified earlier that you         11     Q. So you're -- so when you're saying any
12   and Ms. Ayres kind of keep your respective health      12   time she's pulled over, she's always --
13   issues to yourself?                                    13     A. No, she's never been pulled out of the car
14     A. To an extent.                                     14   and searched, but --
15     Q. To an extent okay. Did Ms. Ayres speak            15     Q. Sure.
16   with you about this traffic stop after it happened?    16     A. -- you know, she's a good person. Like
17     A. Other than the fact that she felt                 17   she does things for kids and she makes positive
18   violated --                                            18   things, she cuts hair for free and she -- you know,
19     Q. Okay.                                             19   she's active in going to games and being involved
20     A. -- you know, and she's, you know, she's --        20   with kids, and she's not a bad person. I've never
21   she's gay, she doesn't like men touching her, she      21   seen her be a bad person. And she really feels
22   really doesn't, and I mean it's -- she's just really   22   violated.
23   been all over the place I believe ever since then,     23     Q. Okay. So --
24   and I'm being honest. Like I don't -- she's going      24     A. I didn't believe she did at first, but she
25   through counseling right now and I think she needs     25   really does.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (17) Pages 65 - 68
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7              Page 19 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                 Page 69                                                       Page 71

 1     Q. So she didn't --                                  1     A. She didn't say groped. I call it
 2     A. She didn't ex -- like I said, we don't            2   groped --
 3   express these things to each other.                    3     Q. Got it.
 4     Q. Okay. So what I'll -- I guess, to the             4     A. -- because that's how I refer to it as.
 5   extent it matters, I had the pleasure of talking       5     Q. Sure. Do you recall what words she did
 6   with Ms. Ayres earlier today, and I agree with your    6   use when talking -- when describing that to you?
 7   assessment that she's a good person.                   7     A. Grabbed my ass.
 8     A. She is.                                           8     Q. Grabbed my ass, okay. So it's -- so you
 9     Q. So there's absolutely no insinuation --           9   said that Wylesha, excuse me, Ms. Ayres, was -- did
10     A. Right. No --                                     10   you say that she was a woman in a man's body before?
11     Q. -- to the contrary, so --                        11   Was that the phrase that you said?
12     A. -- I don't believe that you think that.          12     A. She's gay.
13   You're here just, you know, refereeing this thing.    13     Q. I understand. No, I guess what I'm --
14     Q. That may be the best description I've ever       14     A. That's what I meant.
15   heard. Okay, so you said -- if you don't mind, like   15     Q. Sure. I guess what I was specifically
16   does she ever delve into any kind of specifics?       16   asking is, is she -- you said that she was
17   Like does she ever describe what the search was       17   sensitive, she doesn't like guys touching her. Are
18   like, what was searched, et cetera, or did she just   18   you aware, like is she like particularly sensitive
19   kind of say incidentally I --                         19   to that, like more than you would expect your
20     A. "You don't know how I feel."                     20   average bearer to be, to the extent that you know
21     Q. She --                                           21   what an average person feels like about something?
22     A. Because, you know, I try to downplay             22          MR. McCARTER: I'll object --
23   things. I'm sometimes like, "oh, it was a             23     A. No.
24   search" --                                            24          MR. McCARTER: -- to the form of the
25     Q. Sure.                                            25   question, but you can still answer if you understand

                                                 Page 70                                                       Page 72

 1     A. -- you know, and she's like "you don't            1   that.
 2   know." She -- she's a woman in a man's body, she       2     Q. So not particularly sensitive so far as
 3   doesn't want another man touching her in that way,     3   you know.
 4   and she said he groped her butt [indicating].          4     A. No.
 5     Q. Groped her butt, okay. Does she say               5     Q. Okay.
 6   anything else specific about the search? And by        6     A. I can grab her ass.
 7   specific, I mean like did she say what the deputy      7     Q. Sure. Okay, does she, but you said she
 8   did, that she believes -- that she believes the        8   doesn't like -- is she particularly sensitive to
 9   deputy did?                                            9   being touched by members of the opposite sex though?
10     A. No.                                              10   If you don't know --
11     Q. Okay. So you said groped and you made            11     A. I can't say.
12   kind of a cup motion, like a, like an upside down C   12     Q. Okay.
13   with your hand. So is that how she's described it     13     A. I know she doesn't want a man touching
14   to you in the past was it was like he cupped her      14   her.
15   rear end or cupped some part of her?                  15     Q. Sure.
16     A. (Nods head).                                     16          MR. McCARTER: And I'll just object to the
17     Q. You're nodding yes.                              17   extent the question calls for speculation, but you
18     A. Yes.                                             18   can still answer if you understand.
19     Q. Okay. Is that the -- I think I asked this        19     Q. Sure. So just based -- so again, just
20   already, just to -- it's just making sure. So then    20   based on your two years of -- roughly two years of
21   to the extent that she ever described any specific    21   knowing Ms. Ayres and kind of seeing her interact
22   actions that the deputy did --                        22   and having conversations with her, your impression
23     A. That was it.                                     23   of that then, from your perspective, is that she
24     Q. -- that was the description, it was              24   doesn't like having men touch her and would you --
25   groped. Did she ever use a hand gesture to --         25   so then would you -- correct?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                         (18) Pages 69 - 72
                                                1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7                Page 20 of 33
AYRES v.                                                                                           LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                            January 28, 2020
                                                   Page 73                                                     Page 75

 1          MR. McCARTER: Same objection. Go ahead.           1   all?
 2      A. I believe if it was appropriate it would           2     A. No, I wasn't even sure it was going on
 3   be okay.                                                 3   until I was contacted.
 4      Q. Okay.                                              4     Q. Okay. And by contacted, you mean
 5      A. If she felt like it was, if it was                 5   contacted by my office for purposes of this
 6   comfortable -- what's comfortable to me isn't            6   deposition or --
 7   comfortable to you.                                      7     A. Yes, sir.
 8      Q. Sure.                                              8     Q. Okay. Have you ever had any conversations
 9      A. Okay?                                              9   with either Mr. McCarter who's to your right or to
10      Q. Sure.                                             10   the law firm that he works with?
11      A. It's all about comfort and that's where it        11     A. Yes, when I found out that everything was
12   goes beyond --                                          12   going on.
13      Q. I see.                                            13     Q. Got it. So --
14      A. -- you know.                                      14     A. Just recently though.
15      Q. Got it. So if it was a search -- not              15     Q. Right. No, of course. And so presumably
16   search, excuse me. If it was a physical contact, if     16   just a conversation like, hey, you know, a
17   it was a physical touch that's kind of within her       17   deposition is going to be asked, what's your
18   comfort level, obviously not an issue.                  18   availability? Is that kind of the --
19      A. Uh-huh.                                           19     A. Yes, that's --
20      Q. But if it goes beyond her comfort level,          20     Q. -- long short of it?
21   then, you know, clearly there's an issue. I guess       21     A. -- pretty much it.
22   my question is just like do you have any -- based on    22     Q. Very good. You guys didn't talk about the
23   your time with Ms. Ayres, do you have any insights      23   substance of the lawsuit or anything?
24   or impression about whether her comfort level with      24     A. No.
25   physical contact, let's say, is less than --            25     Q. Okay.

                                                   Page 74                                                     Page 76

 1     A.   No.                                               1      A. This is my first time ever other -- you
 2     Q.   Okay.                                             2   know, really talking about the incident. Never
 3     A.   She is -- it's normal.                            3   really spoke to the lawyer at all about it. He's
 4     Q.   Fair enough, very good. Okay, and again           4   her lawyer. I didn't know I had to be involved.
 5   so you, how -- how frequently have you and Ms. Ayres     5   Kind of forgot --
 6   talked about this patdown since it happened?             6      Q. Sure.
 7     A. Only -- not even a handful of times.                7      A. -- that I had to be here today.
 8     Q. Okay. So less than five --                          8      Q. No, I understand. Lawsuits are not fun,
 9     A. Uh-huh.                                             9   it takes time, takes you away from your life, but
10     Q. -- is your memory?                                 10   you were a witness, you were there and so --
11     A. Uh-huh.                                            11      A. I know, I know. I tried to dodge the
12     Q. Okay. And -- excuse me, and that in these          12   subpoena though. You guys got my son.
13   conversations with her, were -- did they all kind of    13      Q. So I heard, okay. I'm trying to think if
14   follow the arc that you described before where she      14   there's -- so just review with me. So we've talked
15   would say that she felt violated and he grabbed her     15   about your background, we've talked about your
16   ass, et cetera, or was there anything --                16   education, your employment history, we've talked
17     A. I try not to, we try not to -- I try not           17   about your criminal history to the extent that there
18   to talk about it because I know it upsets her.          18   is one. We've talked about your relationship with
19     Q. I understand.                                      19   Ms. Ayres, your observations of her, you know,
20     A. So, yeah, it would always go to that               20   physical and mental well-being both before and after
21   extent because I would downplay the issue.              21   the physical accident, and we've also talked about
22     Q. I see.                                             22   your knowledge of the subject incident. That sounds
23     A. You know, but that's -- it's not fair.             23   like what we covered, right?
24     Q. Did she, did you guys -- have you guys             24      A. Yes, sir.
25   ever had any conversations about this lawsuit at        25      Q. Is there anything -- did I miss anything?

Min-U-Script®                       Area Wide Reporting and Video Conferencing                        (19) Pages 73 - 76
                                                 1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7               Page 21 of 33
AYRES v.                                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                           January 28, 2020
                                                  Page 77                                                     Page 79

 1   Is there like a --                                      1     Q. -- correct? Okay. You mentioned that you
 2      A. No.                                               2   were upset before the search of the car started, and
 3      Q. -- ten foot gorilla that I just haven't           3   I'm just a little unclear. Can you tell us again
 4   asked you about yet?                                    4   why you were upset at that particular point right
 5      A. No.                                               5   before the search of the car actually took place?
 6      Q. Okay.                                             6     A. Because I felt like that they were just
 7           MR. VAYR: Well, then with that, you know,       7   trying to find something and there was nothing to
 8   I'll turn it over to Mr. McCarter, he will have an      8   find. You know, I felt like they were basically
 9   opportunity to ask you some questions, and then if I    9   harassing us because why would they want to search
10   have follow-up, I'll be able to go after him again,    10   my vehicle? Why did they search her, but they never
11   but again, hopefully we'll get you out of here.        11   searched me?
12      A. Please.                                          12     Q. Did --
13           MR. McCARTER: Ms. Graham, I hope not to        13     A. They never touched me at all.
14   keep you here too long. We do appreciate you coming    14     Q. Did --
15   in and giving your testimony here today.               15     A. Why did they search her but not me?
16         EXAMINATION BY                                   16     Q. I'm sorry, I keep trying to interrupt
17         MR. McCARTER:                                    17   you --
18     Q. You testified that you don't spend a lot          18     A. All right.
19   of time talking with Wylesha regarding her treatment   19     Q. -- and I apologize for that. You said you
20   for some of her mental issues, but have you ever had   20   were never searched. Are you aware of whether or
21   conversations with her about maybe how treatment is    21   not your two boys in the back seat were searched?
22   going?                                                 22     A. No, they were not searched.
23     A. You know, she has mentioned to me about           23     Q. Were they asked to step out of the car?
24   conversations of her and Pat, you know, that Pat       24     A. I can't remember. I was really upset. I
25   understands her and that, you know, stuff, but we've   25   think my eight-year-old, I think -- I believe he was

                                                  Page 78                                                     Page 80

 1   never really went into --                               1   in the car. I don't -- I believe they both were in
 2     Q. Okay.                                              2   the car.
 3     A. -- detail.                                         3     Q. That's fine if you don't remember, but --
 4         MR. VAYR: And if I can just -- I                  4     A. I don't recall.
 5   apologize. Just to make clear for the record, when      5     Q. -- you think they were both --
 6   you say Pat, you're referring to presumably the         6     A. Yeah, I do --
 7   counselor --                                            7     Q. -- in the car?
 8         THE WITNESS: Yes.                                 8     A. -- believe they were both in the car, but
 9         MR. VAYR: -- that's she's talking to.             9   I don't remember.
10         THE WITNESS: Yes.                                10     Q. Okay. You're not aware of any of the boys
11         MR. VAYR: Okay, very good.                       11   telling you that one of the officers actually
12         THE WITNESS: That's all I know her by is         12   searched them, correct?
13   Pat.                                                   13     A. No.
14         MR. VAYR: That's fine. Thank you,                14     Q. And --
15   counsel.                                               15     A. I'm not sure.
16   BY MR. McCARTER:                                       16     Q. -- I would have to venture it would only
17     Q. But being in a relationship with Wylesha,         17   be King who's old enough to actually --
18   you do -- you share intimate moments, so you're --     18     A. Yes.
19     A. Yes, we do.                                       19     Q. -- relay that information.
20     Q. -- aware of her demeanor, correct?                20     A. Yes.
21     A. Yes, yes. Oh, I know how she is and she's         21     Q. Did King ever say that the officer
22   changed.                                               22   searched the back seat of the car?
23     Q. And you've noticed a change since this            23     A. Meaning the back seat as in the trunk part
24   incident until today --                                24   or the back seat where he was at?
25     A. Yes.                                              25     Q. The back seat where King was sitting at.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                        (20) Pages 77 - 80
                                                1-800-747-6789
                      2:19-cv-02148-CSB-EIL # 53-7               Page 22 of 33
AYRES v.                                                                                         LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                          January 28, 2020
                                                 Page 81                                                     Page 83

 1     A. He did.                                           1   have had any conversations it sounds like with Ms.
 2     Q. He did mention it?                                2   Ayres about her mental health counseling, it would
 3     A. No, he did look in the back seat.                 3   be these conversations you just described with Pat;
 4     Q. Okay, the deputy did look in the back             4   is that accurate?
 5   seat.                                                  5     A. (Nods head).
 6     A. Because I recall him saying, "It's okay,          6     Q. Okay. You described -- you said that you
 7   buddy."                                                7   noticed a change between Ms. Ayres between before
 8     Q. Okay.                                             8   the incident and now.
 9     A. I'm -- "Your mom's right there."                  9     A. Her moods I mean. She's more on edge.
10     Q. Now, as far as you know, no weapons were         10   She's really jumpy when the police -- she sees them.
11   found in the car, correct?                            11   She gets really nervous. She just gets frantic like
12     A. Nothing was found in the vehicle.                12   something's going to happen, like she's worried, and
13     Q. There was no drugs found in the car?             13   it's not how the police are supposed to make us
14     A. Nothing was found in the vehicle --              14   feel.
15     Q. Do you know --                                   15      Q. No, it's not. Is there anything else that
16     A. -- other than me and the kids.                   16   you've noticed about her that has changed?
17     Q. Do you know if anything resembling like a        17      A. No, she's still a good person, she still
18   weapon was found on Wylesha?                          18   loves the kids, she still loves to do things like
19     A. No.                                              19   that. That type of thing makes her happy. It's
20     Q. Do you know if Wylesha was found with any        20   just, you know, thinking about being harassed. She
21   drugs --                                              21   really, really feels harassed.
22     A. No.                                              22     Q. Okay, feels harassed on an ongoing basis
23     Q. -- on her person?                                23   or just felt harassed with that specific incident,
24     A. She was not.                                     24   to the extent you know? I realize in a way I'm kind
25     Q. Okay.                                            25   of asking you to --

                                                 Page 82                                                     Page 84

 1          MR. McCARTER: That's all I have.                1     A. I believe it's because of that situation.
 2          MR. VAYR: Okay, I think I might just have       2     Q. Sure, okay. And I guess my question was
 3   a couple.                                              3   just a little bit more specific. Like is she
 4          REEXAMINATION BY                                4   telling you that she feels like --
 5          MR. VAYR:                                       5     A. She's not telling me anything. I can see
 6     Q. You said you've had conversations with            6   her, I know her, I've been with her for two years.
 7   Wylesha about Pat, the counselor, correct?             7     Q. Very good, all right.
 8     A. Very few.                                         8     A. And I feel like she needs some medicine
 9     Q. Very few. And were those conversations,           9   for anxiety because of it. In the medical field, I
10   like was that just kind of like, "hey, I'm talking    10   can tell you. Taking psychology classes, boy,
11   to Pat and she seems to get me" or was it in the      11   they'll give you -- they'll make you think you're a
12   alternative a conversation like "I talked to Pat      12   psychiatrist.
13   about this specific thing and we did this?"           13          MR. McCARTER: Good teachers.
14     A. It was pretty much she seems to get me. I        14     Q. Okay.
15   don't --                                              15     A. My teacher said, "Don't go diagnosing
16     Q. Okay.                                            16   people."
17     A. Yeah.                                            17     Q. I'm sorry, I just want a second just to
18     Q. So generally just complimentary of Pat.          18   make sure. I just want -- I would hate to like
19     A. Yes.                                             19   think, oh, I should have asked you that and then we
20     Q. And that's --                                    20   have to come back or something, so forgive me.
21     A. And she, I don't -- I don't discuss with         21          I think you said that you have -- so you
22   her what goes on in their --                          22   did not actually record any video at all.
23     Q. Sure.                                            23     A. Didn't get it, phone was dying.
24     A. -- appointments.                                 24     Q. Okay. So you don't have a picture.
25     Q. And so then to the extent, then, that you        25   There's absolutely zero image on your phone from

Min-U-Script®                     Area Wide Reporting and Video Conferencing                        (21) Pages 81 - 84
                                               1-800-747-6789
                       2:19-cv-02148-CSB-EIL # 53-7           Page 23 of 33
AYRES v.                                                                        LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                         January 28, 2020
                                                  Page 85

 1   what you're --
 2      A. Zero.
 3      Q. Okay.
 4          MR. VAYR: I think that's all I've got.
 5          MR. McCARTER: I've got nothing further.
 6   Letika, at this point you have two options. So you
 7   get an opportunity to review the transcript and see
 8   if our phenomenal court reporter here made any
 9   errors in taking down your testimony. Now you can't
10   change the substance of your testimony, but you
11   could change, you know, spellings of names or a
12   mispronunciation or something, but that's one
13   option. You can review the whole testimony and
14   submit what's called an errata sheet about those
15   corrections. Or, and this is the most common
16   option, you can trust that our professional court
17   reporter has done her job professionally and you can
18   waive signature and the transcript will just stand
19   as is. So what would you like to do?
20      A. I feel confident with you guys.
21          MR. McCARTER: All right, so we'll waive
22   signature and that will conclude the deposition, so
23   we can go off the record.
24          (Adjourned at 4:04 p.m.)
25


                                                  Page 86
 1 STATE OF ILLINOIS    )
                        )SS
 2 COUNTY OF FORD       )
 3
              I, June Haeme, a Notary Public in and for
 4 the County of Ford, State of Illinois, do hereby
   certify that LETIKA GRAHAM, the deponent herein, was
 5 by me first duly sworn to tell the truth, the whole
   truth and nothing but the truth, in the
 6 aforementioned cause of action.
             That the following deposition was taken on
 7 behalf of the Defendants at the law offices of Heyl,
   Royster, Voelker & Allen, 301 N. Neil Street, Suite
 8 505, Champaign, Illinois, on January 28, 2020.
             That the said deposition was taken down in
 9 stenograph notes and afterwards reduced to
   typewriting under my instruction; that the
10 deposition is a true record of the testimony given
   by the deponent; and that it was agreed by and
11 between the witness and attorneys that said
   signature on said deposition would be waived.
12            I do further certify that I am a
   disinterested person in this cause of action; that I
13 am not a relative, or otherwise interested in the
   event of this action, and am not in the employ of
14 the attorneys for either party.
             IN WITNESS WHEREOF, I have hereunto set my
15 hand and affixed my notarial seal this 7th day of
   February, 2020.
16
17
18
19                      JUNE HAEME, CSR
                        NOTARY PUBLIC
20
21
   "OFFICIAL SEAL"
22 June Haeme
   Notary Public, State of Illinois
23 My Commission Expires:
   September 28, 2020
24
25


Min-U-Script®                      Area Wide Reporting and Video Conferencing     (22) Pages 85 - 86
                                                1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-7                  Page 24 of 33
AYRES v.                                                                                                        LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         January 28, 2020

                              63:19;69:6               aside (2)                  5,5,6,12,15;50:24;51:1,   Black (6)
           [               ahead (3)                      13:16;31:13             3;52:7,10;53:24;54:2;       56:14,22;57:1;58:13;
                              34:19;43:11;73:1         ass (4)                    60:16;61:19,21,25;          59:5,9
[indicating] (12)          aim (1)                        71:7,8;72:6;74:16       62:9;64:2;65:1;79:21;     BLK (1)
   33:14;34:9,11;35:20;       41:7                     assault (1)                80:22,23,24,25;81:3,4;      57:17
   40:5;41:16,22;42:17;    allowed (1)                    26:16                   84:20                     BLKs (1)
   45:10,13;48:11;70:4        61:18                    assessment (1)           background (4)                56:16
                           allude (1)                     69:7                    11:3,16;18:25;76:15       blowing (1)
           A                  7:3                      assistant (1)            backtrack (1)                 64:12
                           almost (3)                     12:19                   22:16                     blues (1)
able (21)                     19:14;21:12;38:7         assume (6)               backwards (1)                 50:7
   10:17;26:25;39:20,      alternative (1)                10:1;12:10;13:17,22;    39:6                      body (7)
  20;42:15,16,21;48:1,2;      82:12                       18:24;61:24           bad (5)                       7:14;9:24;43:5,17;
  49:10;51:2,19;53:7,11;   although (1)                assuming (5)               40:4;67:3;68:8,20,21        44:6;70:2;71:10
   54:3,5;59:4,14;62:9;       58:1                        23:25;31:3;32:2,19;   ball (1)                    bones (1)
   68:5;77:10              always (6)                     57:1                    23:19                       26:19
Absolutely (3)                22:9;47:22;57:23;        attached (1)             base (1)                    boosters (1)
   16:13;69:9;84:25           63:17;68:12;74:20           10:2                    27:16                       53:2
accident (2)               amount (1)                  attending (2)            based (3)                   both (7)
   16:20;76:21                8:8                         13:6,8                  72:19,20;73:22              29:12;37:16,17;
accurate (5)               answered (1)                attention (1)            basically (12)                76:20;80:1,5,8
   12:3;41:8;42:9;65:8;       26:2                        26:3                    10:16;29:18;35:18;        bothers (1)
   83:4                    anticipated (1)             attorney (1)               36:11,12,13,16;47:19;       67:1
act (1)                       25:15                       6:15                    49:6;52:3;68:3;79:8       bottom (2)
   38:24                   anxiety (1)                 availability (1)         basis (2)                     7:24;10:4
actions (1)                   84:9                        75:18                   25:20;83:22               boy (1)
   70:22                   apologize (5)               average (2)              bathroom (1)                  84:10
active (1)                    36:4;38:14;66:9;            71:20,21                64:16                     boys (2)
   68:19                      78:5;79:19               aware (9)                battery (1)                   79:21;80:10
actual (2)                 appointments (1)               23:7;25:17,18;26:6;     26:16                     brain (1)
   37:13;38:24                82:24                       67:6;71:18;78:20;     bear (1)                      50:22
actually (13)              appreciate (2)                 79:20;80:10             42:2                      break (3)
   4:22;8:23;10:3,10;         42:1;77:14               away (5)                 bearer (1)                    40:23;64:13,16
  14:25;15:12;20:3;41:9;   approach (2)                   16:18;49:16;58:23;      71:20                     breakfast (2)
   45:4;79:5;80:11,17;        29:6;54:12                  65:7;76:9             beginning (1)                 38:15,17
   84:22                   approached (2)              awkwardly (1)              8:11                      brief (1)
add (1)                       31:3;54:13                  42:2                  behind (1)                    30:14
   9:18                    approaching (1)             Ayres (34)                 50:17                     bright (1)
address (1)                   9:13                        6:12;7:10;9:13;11:6,  believes (2)                  50:15
   11:10                   appropriate (1)                11;19:12;22:3;23:13;    70:8,8                    broadly (1)
Adidas (1)                    73:2                        25:20;26:7;28:11;     belongings (2)                26:11
   44:2                    approximately (2)              36:22;42:19;43:20,21;   61:3,5                    broken (2)
Adjourned (1)                 22:13,14                    44:21;48:2;49:11;     below (1)                     26:18,19
   85:24                   arc (1)                       50:18;52:3;54:6;60:17;   45:23                     brought (1)
admirable (1)                 74:14                      65:13;66:8,12,15;69:6; benefit (2)                   6:12
   59:2                    area (3)                      71:9;72:21;73:23;74:5;   6:7,16                    Bryan (3)
adult (2)                     11:17;14:9;42:7             76:19;83:2,7          besides (1)                   5:5;20:19;64:20
   13:18,22                armpit (1)                  Ayres's (5)                19:2                      buddy (1)
affecting (1)                 42:7                        23:5;26:23;27:12;     best (4)                      81:7
   26:12                   armpits (1)                    42:15;53:10             5:1;6:21;28:8;69:14       bundle (1)
afternoon (1)                 45:20                                             bet (1)                       44:17
   63:4                    arms (10)                              B               61:14                     bunny-eared (1)
again (14)                    34:12,13,22,24;36:5,                              better (4)                    57:11
   9:9;15:16;17:10;           5;41:16;42:6,8;45:19     babies (1)                 33:1;51:15;53:3;          butt (2)
   22:20;37:21;42:1;       around (14)                   20:10                    60:8                        70:4,5
   45:17;51:13,24;72:19;      12:6;21:13;23:11,12;     back (60)                beyond (4)
   74:4;77:10,11;79:3         32:16;33:12;34:6;35:4;     9:2,5;12:7;14:4;         18:1;66:3;73:12,20                   C
against (1)                   36:8;41:13;48:19;51:3;     15:23,24;16:1,20;18:3; big (1)
   6:12                       59:1;65:21                 30:4,9,12;31:1,2;        19:16                     calendar (4)
ago (6)                    arrest (2)                    33:20;34:7;35:5,11,18, bit (10)                      13:10,10;24:1,5
   15:11;18:6;23:22;          31:18,24                   21;36:7;38:7;39:8,9;     11:5,16;37:16,17;         call (6)
   38:7,9;48:22            article (3)                   42:17;45:7;46:16,25;     46:11;48:16;51:17;          13:17;18:19;57:18;
agree (2)                     7:21,23;10:1               47:2,15;48:14,20;49:1,   54:3;64:12;84:3             62:8;63:9;71:1

Min-U-Script®                            Area Wide Reporting and Video Conferencing                             (1) [indicating] - call
                                                      1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-7                    Page 25 of 33
AYRES v.                                                                                                         LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                          January 28, 2020

called (4)                     13:2                    cocaine (1)                  77:21,24;82:6,9;83:1,3     6:17;25:4;43:21;
  26:23;64:2,4;85:14        certified (2)                55:15                    convicted (1)                60:5;62:8,18;64:1;
calls (1)                      12:19;13:2              Cody (1)                     17:14                      65:17
  72:17                     cetera (4)                   7:8                      convictions (1)            day-to-day (1)
cam (1)                        5:9;6:9;69:18;74:16     college (4)                  17:12                      25:20
  44:6                      Champaign (9)                12:16,23;13:3,4          corrections (1)            deaf (1)
came (4)                       6:13;11:24;12:21;       color (1)                    85:15                      40:6
  12:7,9;23:1;65:1             14:1,13,18;15:12,20;      44:4                     correctly (3)              Decatur (1)
camera (6)                     28:13                   combine (1)                  33:3;36:9;50:5             12:7
  7:14;9:24;32:16,18,       change (5)                   66:9                     Cory (1)                   December (2)
  19;33:12                     12:6;78:23;83:7;        comfort (4)                  7:7                        15:23;24:14
can (40)                       85:10,11                  73:11,18,20,24           counsel (3)                defendants (3)
  4:18,20;5:6;6:7,16,       changed (2)                comfortable (3)              27:19;57:10;78:15          6:14,15;7:7
  21,24;8:12;12:3;14:3;        78:22;83:16               73:6,6,7                 counseling (13)            delve (2)
  17:20;21:10;22:19;        characterization (1)       coming (2)                   22:5,10,15;23:6,14;        19:24;69:16
  27:6;31:16;32:13,13;         42:9                      49:24;77:14                24:16;25:9,18;66:25;     demeanor (1)
  35:1,14;38:10;47:5;       charge (1)                 Commencing (1)               67:7,7,13;83:2             78:20
  54:19;59:9,11,12;            18:11                     4:1                      counselor (3)              dep (1)
  61:14,15;63:19;64:21;     chase (1)                  common (1)                   67:17;78:7;82:7            23:18
  71:25;72:6,18;78:4;          28:20                     85:15                    County (12)                Depends (1)
  79:3;84:5,10;85:13,16,    check (3)                  commonly (1)                 6:13;14:5,7,7;15:10,       65:18
  17,23                        18:20,25;30:18            57:9                       14,20;16:2,14,15;        depicted (2)
capacity (1)                checking (1)               community (1)                18:13,14                   8:18,25
  13:23                        41:6                      12:16                    couple (10)                deposition (6)
car (109)                   Cherries (2)               complaint (1)                21:25;23:17;34:2;          4:12;5:23;10:12;
  7:9,9;9:2,5;28:19,20,        58:7,8                    10:9                       36:23;37:24;48:1;          75:6,17;85:22
  25;30:5,16,16;31:2,4,     Cherry (3)                 complete (2)                 49:16;64:13;66:9;82:3    deputies (2)
  13,14;32:2,3,8;33:4,7,       56:16;57:16,16            46:11;51:20              course (3)                   47:12;50:18
  9;34:6,18,24;35:12;       Christensen (3)            completed (1)                24:21;38:8;75:15         deputy (14)
  36:20;37:14;39:5,7,8,        7:7;9:12;53:9             61:17                    court (6)                    9:12;30:15;31:11;
  20,24;40:22,24,24,25;     cigar (4)                  complimentary (1)            4:7,16,18;9:18;85:8,       45:19;47:5,6;53:9;
  42:5,12,16,18;45:22;         57:3,4,5;59:5             82:18                      16                         54:7;60:16;65:1;70:7,
  46:12,13,14,16,16,18,     cigarette (3)              concerned (2)              covered (1)                  9,22;81:4
  21,25;47:2,4,14,15,16;       56:11;57:2;59:12          44:1,15                    76:23                    describe (3)
  48:4,14,19;49:5,6,6,10,   cigarillo (2)              conclude (2)               cracked (1)                  42:2;53:19;69:17
  11,12,13;50:8,23,24;         57:8,19                   53:21;85:22                40:1                     described (6)
  51:2,4,10,21,25;52:2,     cigars (2)                 concluded (1)              craned (1)                   53:10;70:13,21;
  24;53:1,8,9,14,15;           57:12,15                  54:5                       34:6                       74:14;83:3,6
  54:11,19,19,25;55:20;     circumstances (1)          confident (2)              crazy (1)                  describing (1)
  56:9,12;58:13,14;            6:8                       24:6;85:20                 28:20                      71:6
  59:17,23,24;60:1,10,      citation (1)               confirm (1)                cries (1)                  description (3)
  11,16;61:10,16,19,25;        29:25                     37:22                      68:2                       30:4;69:14;70:24
  68:13;79:2,5,23;80:1,2,   city (1)                   confirming (2)             crimes (3)                 detail (1)
  7,8,22;81:11,13              28:13                     45:18;50:22                17:13;18:18,19             78:3
car's (1)                   clarifying (1)             congratulations (1)        criminal (3)               details (5)
  50:13                        26:2                      12:25                      17:11;19:9;76:17           18:1,10;21:7;38:20;
case (2)                    classes (1)                contact (2)                cup (1)                      47:23
  7:7;19:25                    84:10                     73:16,25                   70:12                    determine (1)
catch (1)                   clean (1)                  contacted (3)              cupped (2)                   6:7
  5:17                         5:7                       75:3,4,5                   70:14,15                 devil's (1)
catching (1)                clear (7)                  continued (2)              currently (5)                47:22
  10:24                        5:17;34:4;38:21;          38:3;51:5                  12:23;13:6;22:7,8;       diagnosing (1)
Caught (1)                     41:25;43:17;50:2;78:5   contraband (1)               23:8                       84:15
  9:21                      clearly (2)                  61:17                    cut (1)                    difference (3)
causes (2)                     5:14;73:21              contrary (1)                 42:16                      59:4,9,13
  26:18;37:19               climb (1)                    69:11                    cuts (1)                   difficult (1)
cell (1)                       52:6                    conventional (1)             68:18                      4:20
  32:19                     clip (2)                     19:22                                               directly (1)
Center (1)                     8:20,24                 conversation (5)                      D                 49:15
  14:14                     closer (2)                   6:5,6;38:3;75:16;                                   disagree (1)
Central (2)                    14:9;16:24                82:12                    date (1)                     62:25
  13:4,5                    clothes (2)                conversations (10)           24:17                    discuss (1)
certificate (1)                39:1,3                    72:22;74:13,25;75:8;     day (8)                      82:21

Min-U-Script®                             Area Wide Reporting and Video Conferencing                               (2) called - discuss
                                                       1-800-747-6789
                              2:19-cv-02148-CSB-EIL # 53-7                Page 26 of 33
AYRES v.                                                                                                     LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                      January 28, 2020

dishonesty (2)               40:5,10                  48:12,12;49:7;63:10;      30:25;46:16;60:21;          61:11
  17:13;18:19             easier (2)                  65:23,25;67:12            72:2;81:10               follow (1)
distinction (1)              4:17,25                EXAMINATION (2)          fast (1)                       74:14
  37:10                   edge (1)                    4:4;77:16                 44:14                    follows (1)
distinctively (1)            83:9                   example (8)              feel (7)                       4:3
  59:14                   education (2)               5:2;6:2;10:9;26:8;        53:3;67:3;68:8;          follow-up (1)
dodge (1)                    13:16;76:16              27:25;35:10;39:2;         69:20;83:14;84:8;           77:10
  76:11                   effectively (1)             58:12                     85:20                    foot (2)
dog (1)                      48:18                  Excellent (4)            feels (6)                      46:20;77:3
  48:10                   eight-year-old (1)          9:20;10:24;11:20;         68:4,21;71:21;83:21,     footage (4)
dog's (1)                    79:25                    12:25                     22;84:4                     7:14;8:19;9:24;44:6
  48:10                   either (3)                Except (1)               feet (2)                    forgive (5)
done (6)                     17:12;44:5;75:9          51:14                     17:3;49:16                  14:17;21:25;35:25;
  5:25;15:21;16:2;        else (9)                  excuse (9)               felonies (2)                   44:20;84:20
  22:8;27:24;85:17           9:25;10:7;11:9;          27:22;53:9;54:3,6;        17:12;18:16              forgot (4)
door (3)                     15:16;65:13;66:2,2;      59:19;63:24;71:9;      felony (1)                     14:17;62:5,6;76:5
  35:5,5,10                  70:6;83:15               73:16;74:12               17:15                    form (4)
doubt (1)                 embarrassing (2)          exit (1)                 felt (9)                       22:10;27:21;65:2;
  54:18                      7:19;61:13               54:19                     52:9;66:17;67:25;           71:24
down (20)                 employment (6)            exited (1)                  68:1;73:5;74:15;79:6,    found (8)
  4:18,21;5:6,12;6:5,6;      13:18,22;15:15;          35:11                     8;83:23                     61:18;75:11;81:11,
  10:4;24:13;40:23;          17:10;19:10;76:16      expect (2)               few (14)                       12,13,14,18,20
  41:11,18;42:8;43:7,8;   end (6)                     58:14;71:19               4:15;8:5,6;11:2;         foundational (1)
  45:19,20;46:5;52:6;        5:19;25:4;35:8;        experience (2)              23:18;30:22,23;36:1,3;      47:11
  70:12;85:9                 42:18;65:17;70:15        58:20;59:6                38:11;44:17;48:4;82:8,   founded (1)
downplay (2)              ended (2)                 experienced (1)             9                           6:8
  69:22;74:21                53:23;65:22              10:19                  field (2)                   four (1)
drive (1)                 ends (1)                  expired (2)                 18:23;84:9                  24:10
  65:7                       53:16                    29:23,24               figure (1)                  frantic (1)
driver (2)                enough (17)               explain (1)                 4:22                        83:11
  29:13;61:22                18:24;21:9;23:16;        37:17                  film (1)                    free (1)
driver's (3)                 25:13,14;30:18,19;     express (1)                 41:1                        68:18
  31:3;35:19;62:7            49:8,13;51:1;53:4;       69:3                   filming (2)                 freeze (1)
driving (3)                  54:16;58:25,25;59:6;   extended (1)                33:3;41:2                   50:24
  28:10,11;59:18             74:4;80:17               34:8                   final (1)                   frequently (1)
dropped (1)               entire (2)                extent (16)                 49:9                        74:5
  65:10                      36:19;43:4               8:16;9:24;26:22;       find (5)                    front (2)
drug (3)                  errata (1)                  31:11;49:10;66:14,15;     19:6;55:9;63:10;            48:10;49:18
  55:14,17,21                85:14                    67:10;69:5;70:21;         79:7,8                   froze (2)
drugs (14)                errors (1)                  71:20;72:17;74:21;     fine (11)                      48:7,13
  55:2,3,5,7,13,23,24,       85:9                     76:17;82:25;83:24         8:13;20:1;22:19;         full (1)
  24,25;56:9,18;59:1;     essentially (3)           extra (1)                   23:12;24:18;32:1;34:1;      5:6
  81:13,21                   22:21;30:8;54:22         37:20                     44:9;55:12;78:14;80:3    fun (1)
duly (1)                  et (4)                    eyes (2)                 finger (1)                     76:8
  4:3                        5:9;6:9;69:18;74:16      41:2,3                    26:19                    further (3)
dumb (1)                  even (7)                                           finish (1)                     17:23;52:6;85:5
  50:22                      8:7;14:9;24:20,23;                 F               27:3
during (7)                   67:2;74:7;75:2                                  firm (1)                               G
  5:22;6:18;10:21;        evening (1)               fact (2)                    75:10
  21:17,18;37:18;60:10       19:16                     61:11;66:17           first (10)                  games (1)
duty (1)                  event (2)                 fair (23)                   4:3;7:2;11:16;24:16;       68:19
  64:5                       41:3,5                    8:9,9;18:24;19:23;       29:9;41:9;51:22;53:8;    gave (1)
dying (6)                 everybody (1)                22:22;23:4,16;25:13,     68:24;76:1                 65:1
  32:24;33:8,10,13;          68:4                      14;30:19;32:21;40:13, five (5)                    gay (2)
  41:10;84:23             Everyone (2)                 15;46:1;49:8;51:1;       37:5,6;38:10;64:21;        66:21;71:12
                             5:17;48:12                53:4,17;54:16;58:25,     74:8                     generally (2)
           E              ex (1)                       25;74:4,23            flavor (1)                    54:4;82:18
                             69:2                   fake (1)                    57:16                    generic (1)
ear (6)                   exact (4)                    18:20                 Floyd[sic] (1)                55:24
  40:8,14,15,16,17,18        8:7;18:4;36:24;38:6    familiar (1)                7:8                      gesture (2)
earlier (2)               Exactly (13)                 58:19                 focus (3)                     9:17;70:25
  66:11;69:6                 10:14;17:1;22:18;      far (8)                     38:23;46:15;49:1         gestured (1)
ears (2)                     23:3;27:17;34:10;         6:9;13:11;28:17;      folks (1)                     42:7

Min-U-Script®                           Area Wide Reporting and Video Conferencing                       (3) dishonesty - gestured
                                                     1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-7                   Page 27 of 33
AYRES v.                                                                                                        LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         January 28, 2020

gestures (1)                 18;22:23;28:19;59:18,     4:16                     impressing (1)
  42:1                       20;61:18;64:25;65:1,6; hence (1)                      38:16                               J
gesturing (1)                71:17;74:24,24;75:22;     16:24                    impression (2)
  40:7                       76:12;85:20            here's (1)                     72:22;73:24              January (1)
gets (5)                                               5:5                      incident (20)                  24:14
  30:9;32:1;68:9;                      H            heroin (1)                     7:15;9:25;10:8,21;       Jeep (1)
  83:11,11                                             55:15                       11:9,11,12,13;21:18;        28:11
given (3)                  hair (1)                 herself (1)                    28:4,4,20;32:23;62:16;   job (3)
  4:12;18:15;25:15           68:18                     7:10                        66:3;76:2,22;78:24;         10:24;12:4;85:17
giving (3)                 half (1)                 hey (5)                        83:8,23                  jobs (1)
  24:23;25:1;77:15           43:5                      31:13;36:7;61:1;         incidentally (1)               15:17
glad (1)                   half-hour (1)               75:16;82:10                 69:19                    jogging (3)
  17:2                       30:21                  high (2)                    income (1)                     43:22,24;44:3
goes (7)                   hand (3)                    12:10;13:19                 16:12                    Johnson (1)
  29:14;31:4;32:14;          34:7;70:13,25          history (3)                 infant (1)                     52:18
  41:11;73:12,20;82:22     handful (6)                 19:9;76:16,17               52:22                    joined (1)
good (43)                    30:20;47:17,20,21;     hmm-hmm (1)                 information (2)                60:16
  7:2,13;9:17,22;            62:1;74:7                 5:9                         30:9;80:19               joke (1)
  10:23;11:15;12:15;       hands (2)                Hold (3)                    initial (1)                    68:4
  13:13,25;14:11;20:5,9,     45:24;53:12               33:15;34:8,12               4:10                     judge (4)
  10,19;21:9,23;23:4;      hang (1)                 home (7)                    injuries (3)                   5:24,25;6:6;18:21
  26:21;29:22;30:7,14,       35:9                      14:8,10;16:15,18,24;        26:7;27:13,13            jumped (1)
  19;31:23;39:9;46:23;     happen (3)                  56:1,19                  injury (1)                     34:25
  47:3;50:21;51:6;52:15;     32:21,22;83:12         homes (1)                      26:13                    jumpy (1)
  54:10;59:22;60:24;       happened (12)               63:12                    innocence (1)                  83:10
  64:11,14;66:1;68:16;       6:17;36:12,14;38:9,    hon (1)                        57:11                    justice (2)
  69:7;74:4;75:22;78:11;     10,11;44:14;51:4;63:1;    38:6                     inside (1)                     18:9,11
  83:17;84:7,13              65:13;66:16;74:6       honest (1)                     40:25
goof (1)                   happening (1)               66:24                    insights (2)                           K
  36:10                      33:5                   honey (1)                      6:17;73:23
goofed (1)                 happens (6)                 24:20                    insinuation (1)             keep (8)
  36:16                      28:7,24;30:1,8;        hope (1)                       69:9                       22:16,17;24:12;
gorilla (1)                  37:18;59:24               77:13                    instantly (1)                 58:23;64:14;66:12;
  77:3                     happier (1)              hopefully (4)                  35:2                       77:14;79:16
Gotcha (4)                   19:11                     4:17;6:22;19:10;         instead (2)                 kids (10)
  12:9;15:15;21:4;         happy (3)                   77:11                       33:13;35:10                20:12;24:20;52:14,
  57:7                       17:3,4;83:19           hours (3)                   instruct (1)                  15;53:5;59:1;68:17,20;
grab (1)                   harassed (4)                62:15,16;64:9               27:23                      81:16;83:18
  72:6                       83:20,21,22,23         How's (1)                   intent (1)                  kind (39)
Grabbed (3)                harassing (1)               4:23                        23:19                      9:14;11:1;22:23;
  71:7,8;74:15               79:9                   human (1)                   interact (1)                  24:23;27:15;30:1;34:6,
graduate (2)               hate (1)                    67:4                        72:21                      7;35:12;40:4;42:7,7,
  12:13,18                   84:18                                              interrupt (3)                 15;43:25;45:2,17,19,
GRAHAM (5)                 head (7)                              I                 20:16;37:19;79:16          22;46:13;48:7,8,13;
  4:2,8,10;52:20;77:13       5:13;8:3;48:15;50:9;                               interrupted (3)               50:18,23;57:12;58:15,
G-R-A-H-A-M (1)              67:23;70:16;83:5       ID (6)                         27:4,24;38:5               24;61:15;66:12;69:16,
  4:11                     headlights (1)              62:5,6,6,7,9,13          intimate (1)                  19;70:12;72:21;73:17;
Great (2)                    50:13                  identify (1)                   78:18                      74:13;75:18;76:5;
  9:23;21:3                health (15)                 47:5                     into (14)                     82:10;83:24
groped (6)                   22:15,22,23;23:6,14;   IDs (1)                        6:17;16:20;18:6;         King (4)
  70:4,5,11,25;71:1,2        24:7,15;25:7,18;26:24,    30:18                       19:24;21:6;29:10;          52:18;80:17,21,25
ground (4)                   25;27:12;66:12;67:7; iffy (1)                         35:21;39:8;40:23;47:2;   knew (1)
  4:16;34:14,23;36:5         83:2                      24:24                       51:2;61:19;69:16;78:1      45:14
grow (1)                   hear (7)                 ignorance (1)               involve (1)                 knowing (2)
  11:21                      17:4,4;36:9;39:21;        57:1                        17:12                      22:9;72:21
guess (16)                   54:4,5;61:2            Illinois (3)                involved (2)                knowledge (4)
  8:15;21:24;26:11;        heard (4)                   11:22;13:4,5                68:19;76:4                 10:17;27:15;55:6;
  30:20,25;31:10;38:18;      61:4,10;69:15;76:13    image (2)                   issue (6)                     76:22
  47:10;48:24;56:7;        hearing (2)                 48:9;84:25                  14:9,13;16:23;73:18,     known (2)
  57:25;69:4;71:13,15;       40:4;43:3              imagine (1)                    21;74:21                   22:4,4
  73:21;84:2               heart (1)                   4:20                     issues (5)                  knows (2)
guys (20)                    20:10                  impersonating (1)              22:22,23;24:7;66:13;       29:25;68:3
  19:21;21:7,10,13,18,     help (1)                    18:20                       77:20

Min-U-Script®                            Area Wide Reporting and Video Conferencing                             (4) gestures - knows
                                                      1-800-747-6789
                              2:19-cv-02148-CSB-EIL # 53-7                Page 28 of 33
AYRES v.                                                                                                     LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                      January 28, 2020

                             4:17,17,25;11:18;       man (2)                   mention (1)                 11:24;12:5,6
           L                 19:25;76:9               70:3;72:13                 81:2                     moved (2)
                          light (2)                  man's (2)                 mentioned (3)               12:7,21
lack (1)                     50:17,19                 70:2;71:10                 67:25;77:23;79:1         much (12)
   60:7                   lights (3)                 marijuana (4)             mentioning (1)              8:4;17:7,8;19:24;
landed (2)                   28:13;39:10;49:21        56:12;58:22;59:5,7         55:14                     27:1;38:6;48:6;51:7;
   17:2,3                 limit  (1)                 math (1)                  messed (1)                  57:25;58:1;75:21;
lapses (1)                   17:13                    21:13                      16:21                     82:14
   5:17                   listen (1)                 matters (1)               middle (1)                 multiple (4)
last (5)                     21:2                     69:5                       4:10                      37:11,13,15,24
   4:10;8:15;14:24;       little (19)                May (11)                  might (9)                  myself (1)
   23:20;66:6                11:5,16;16:2,25;         6:18;7:3;12:20;            5:2,22;37:10;38:5,        58:23
lasted (3)                   29:22,25;37:16,17,19;    21:17;27:13;28:9;          19;40:1;44:19;46:10;
   37:11,13,24               46:11;48:16;49:16;       30:14;54:7;65:21,24;       82:2                               N
late (3)                     51:15,17;52:5;54:2;      69:14                    Mild (5)
   44:15;56:22;60:4          57:11;79:3;84:3         maybe (10)                  56:22;57:1;58:13;        name (2)
law (1)                   lived   (1)                 7:25;8:5;19:22;23:1;       59:5,10                    4:7,10
   75:10                     11:17                    25:11;36:24;37:2,6;      Milds (1)                  names (2)
lawsuit (3)               long (10)                   38:1;77:21                 56:14                      52:16;85:11
   6:12;74:25;75:23          13:7;14:3;18:6;         McCarter (31)             mind (5)                   narrative (1)
Lawsuits (1)                 30:15,18;36:21;48:22;    6:2;9:21;20:15,19,         11:21;17:17;19:10;         46:12
   76:8                      62:12;75:20;77:14        21,24;21:2;27:2,7,20;      40:16;69:15              necessarily (1)
lawyer (2)                look (3)                    33:22,25;40:20;44:9;     minor (2)                    25:5
   76:3,4                    7:14;81:3,4              57:8,19;64:16,20;          18:7;19:3                neck (3)
lean (2)                  looked     (6)              71:22,24;72:16;73:1;     minute (1)                   34:7;51:16;52:2
   45:8;51:19                10:5;33:14;34:19;        75:9;77:8,13,17;78:16;     47:18                    need (7)
learn (4)                    45:20;48:13;52:1         82:1;84:13;85:5,21       minutes (22)                 6:3,7;38:13;64:11,
   23:11,20,23;24:13      looking     (6)            mean (13)                   8:5,6;16:17,17;            13,13,16
learned (3)                  35:12;39:6;41:13;        15:6;18:19;24:1;           30:20,22,23;36:23;       needed (2)
   24:7,15;25:6              51:21;55:13,15           26:16;28:5;32:19;          37:5,7,12,14,15,24,25;     16:10;63:9
learning (1)              looks    (1)                37:13;49:18;63:23;         38:10,10,12;44:17;       needs (2)
   23:13                     48:17                    66:22;70:7;75:4;83:9       62:1;64:14,21              66:25;84:8
least (8)                 lost (2)                   meaning (4)               mispronunciation (1)       nervous (1)
   25:6;26:22;37:22;         63:23,24                 5:14;26:10,12;80:23        85:12                      83:11
   43:3;59:2;60:21;63:19; lot  (6)                   means (1)                 miss (1)                   news (2)
   67:21                     12:6;24:22,22;61:3,      26:14                      76:25                      7:21,23
leave (2)                    4;77:18                 meant (2)                 missed (1)                 next (11)
   32:7;59:23             loud   (1)                  34:12;71:14                60:5                       28:7,24;30:8;51:4;
leaves (2)                   5:16                    media (1)                 moment (3)                   54:10,11;59:25;60:11;
   31:14;32:3             love (1)                    61:12                      20:24;30:15;53:20          62:8;63:20;64:1
left (10)                    14:10                   medical (3)               moments (1)                nice (2)
   33:7;34:24;40:17,18;   loves   (4)                 16:2;18:23;84:9            78:18                      16:15;29:17
   43:19;45:21,22;47:8;      20:10,12;83:18,18       medication (1)            mom's (1)                  night (6)
   49:1;61:25             loving (1)                  27:14                      81:9                       56:13;62:13;63:4,11,
leg (1)                      14:11                   medications (2)           month (3)                    21;65:16
   43:4                   low (1)                     25:19,19                   23:12;24:14,20           Nike (1)
legs (7)                     41:18                   medicine (1)              months (5)                   44:2
   41:18;42:5,15,23;      lower    (1)                84:8                       24:8,10,23;25:12;        nobody (1)
   43:1,2,3                  43:5                    meeting (1)                 38:7                       68:3
length (1)                LPN (1)                     21:13                    moods (1)                  nod (1)
   38:1                      12:24                   members (1)                 83:9                       5:13
less (3)                  luck   (1)                  72:9                     more (12)                  nodding (2)
   16:25;73:25;74:8          13:14                   memory (9)                  15:6;16:10;23:20,21;       50:10;70:17
LETIKA (5)                                            12:3;36:20;37:22;          38:16;44:14;49:18;       Nods (5)
   4:2,6,8;20:15;85:6                    M            38:16,25;44:5;47:4;        51:20;57:16;71:19;         48:15;50:9;67:23;
L-E-T-I-K-A (1)                                       48:14;74:10                83:9;84:3                  70:16;83:5
   4:8                    major (1)                  men (2)                   morning (3)                none (1)
level (3)                    15:15                    66:21;72:24                38:15;65:19,20             25:22
   73:18,20,24            makes     (5)              mental (15)               most (1)                   normal (1)
license (5)                  6:2;18:15;53:3;          22:15;23:6,14;24:7,        85:15                      74:3
   12:20;62:7;63:24,25;      68:17;83:19              15;25:7,17;26:13,23,     motion (1)                 nose (1)
   64:2                   making      (2)             24;27:12;67:7;76:20;       70:12                      64:13
life (6)                     13:19;70:20              77:20;83:2               move (3)                   nothing's (1)

Min-U-Script®                           Area Wide Reporting and Video Conferencing                             (5) lack - nothing's
                                                     1-800-747-6789
                              2:19-cv-02148-CSB-EIL # 53-7                 Page 29 of 33
AYRES v.                                                                                                   LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                    January 28, 2020

  61:18                    13,18;55:8;56:18;60:2,      22:24;32:23;50:22        37:19;61:6;84:16       please (9)
noticed (3)                 9,18;61:24;64:5;80:21                             Peoria (5)                 4:6;5:5,15;28:24;
  78:23;83:7,16          officers (2)                             P             11:22,23;12:7,10;        31:16;36:7;42:2;43:11;
notices (1)                 39:21;80:11                                         18:14                    77:12
  10:12                  old (3)                     painless (1)             percent (1)              pleasure (1)
November (3)                52:16,18;80:17             6:24                     5:3                      69:5
  12:2,21;16:21          once (3)                    pantomiming (1)          perch (1)                pm (5)
number (1)                  22:1;36:3;48:25            34:2                     51:16                    4:1;64:1,23,23;85:24
  6:13                   One (16)                    pants (4)                perching (1)             point (15)
nurse (1)                   4:10,21;5:1;7:6;           43:23,24;44:3;45:2       52:2                     4:24;8:17;9:8;11:23;
  13:23                     22:20;35:19;40:5,9;      parallel (3)             Perfect (5)                31:10,18;34:18;38:22;
nursing (11)                47:7,9;55:5;58:12;         34:12,23;36:5            4:12;6:11;13:7;          42:12;48:3;51:8;53:16;
  12:19;13:2;14:1,8,        62:22;76:18;80:11;       park (1)                   14:16;19:2               54:17;79:4;85:6
  10,14;15:13;16:15;        85:12                      23:20                  perfectly (3)            pointed (1)
  55:25;56:19;63:12      ongoing (1)                 Parkland (3)               8:13;26:2;32:1           20:21
                            83:22                      13:6,7,8               performed (1)            police (6)
            O            online (2)                  part (10)                  7:10                     28:13,17;40:2;49:19;
                            7:16,20                    9:3;38:1;42:22;        period (2)                 83:10,13
object (4)               only (10)                     45:10,20,24;57:1;66:6;   63:3,25                policy (1)
   27:2,21;71:22;72:16      5:1;6:18;8:20;20:16;       70:15;80:23            person (9)                 59:2
objection (9)               23:7;44:21;45:17;        partially (2)              4:21;20:9;68:16,20,    polite (1)
   5:24;6:1,3,4,8;27:6,     67:21;74:7;80:16           40:5,16                  21;69:7;71:21;81:23;     5:4
   19,21;73:1            open (1)                    particular (2)             83:17                  portion (1)
objections (2)              41:16                      57:13;79:4             personal (8)               7:25
   5:22;28:1             opened (1)                  particularly (3)           19:24;21:7;22:22,23;   positive (2)
observations (1)            35:5                       71:18;72:2,8             32:23;58:20;61:3,5       25:13;68:17
   76:19                 opportunity (4)             passenger (20)           personally (3)           possible (1)
observed (1)                7:14;12:4;77:9;85:7        7:9;28:10;29:7,8,10,     10:18,19;23:7            5:22
   66:3                  opposite (1)                  15;32:3,7,12,15;33:4; perspective (1)           possibly (3)
obstruction (2)             72:9                       35:10;40:22;42:5;        72:23                    37:5;45:2;66:8
   18:9,11               option (2)                    47:15;51:13;54:14;     phenomenal (1)           precise (1)
obtained (1)                85:13,16                   56:10;59:19;61:21        85:8                     44:19
   64:2                  options (1)                 passes (1)               phone (11)               prescription (1)
obviously (1)               85:6                       48:9                     32:19,24;33:8,10;        25:19
   73:18                 ordered (1)                 passing (1)                34:8;41:2,7,10,11;     present (1)
occupied (1)                39:8                       18:20                    84:23,25                 65:12
   52:11                 out (63)                    past (7)                 phrase (3)               preserved (1)
occurred (1)                4:23;5:6,16;9:6,14;        23:23,24,25;24:8,10;     21:10;60:8;71:11         6:5
   37:24                    10:13;18:25;19:16,19;      25:12;70:14            physical (15)            presumably (18)
occurring (1)              21:7;28:25;30:13;31:3,    pat (10)                   26:7,10,12,14,24;        15:10;21:19;29:11;
   8:18                     13,16;32:1,9,13,16,25;     43:18;77:24,24;78:6,     27:13,13;37:13;39:4;     42:16;46:13;50:12,15;
o'clock (1)                33:6,8,15;34:12,18,25;      13;82:7,11,12,18;83:3    42:1;73:16,17,25;        51:12;52:23;53:16;
   65:21                    35:6,8,9,9,17;36:4,6;    patch (1)                  76:20,21                 59:24;61:12,18;64:25;
odd (1)                     37:2,6,14;39:9,15;         19:23                  physically (4)             65:6,11;75:15;78:6
   15:16                    41:19;42:23;43:16;       patdown (11)               34:3;39:13;47:16;      Pretty (9)
odor (1)                    45:4,14,19,22;46:13,       7:10;36:21;37:13,23;     60:9                     30:24;38:6;39:9;
   57:14                    14,18,19;47:4,14;          38:24,25;39:4;41:4,13; Piatt (8)                  48:6;49:8;50:2,15;
off (12)                    48:25;50:7,23;52:2;        48:3;74:6                14:5,7,7;15:10,14;       75:21;82:14
   7:2,19;8:3,19;9:15;      53:24;59:24;60:1;        path (1)                   16:1,14,15             previously (3)
   39:10;42:16;49:1,21;     63:10;68:13;75:11;         45:23                  picture (1)                6:14;15:2;51:10
   64:21;65:10;85:23        77:11;79:23              Patriot (1)                84:24                  private (1)
offense (3)              outside (9)                   28:11                  piddling (1)               22:17
   17:19,22;19:7            27:15;39:6;40:24;        patting (2)                38:19                  prn (1)
offenses (1)                46:16;47:16,25;48:4,       41:24;42:6             pivot (1)                  16:5
   19:3                     19;49:9                  pause (2)                  46:15                  probably (11)
Office (2)               over (16)                     30:14;64:23            place (3)                  8:7,11;11:10;17:7;
   6:13;75:5                4:15;7:8;14:24;          paused (1)                 14:18;66:23;79:5         19:25;23:18;36:23;
officer (28)                28:17,19;29:1;35:20;       9:14                   plans (1)                  47:11;61:15,25;63:19
   9:2;28:25;29:3;          51:14,19;57:12;59:18,    Pay (1)                    19:15                  professional (1)
   33:20;35:19;36:7;        20;66:23;68:9,12;77:8      16:4                   plastic (1)                85:16
   39:16;41:21;42:6,24; overview (1)                 paying (1)                 57:21                  professionally (1)
   43:18,18;45:8;47:1;      11:1                       26:3                   plates (3)                 85:17
  48:5;49:5;53:23;54:12, own (3)                     people (3)                 29:16,16,18            Promise (1)

Min-U-Script®                           Area Wide Reporting and Video Conferencing                        (6) noticed - Promise
                                                     1-800-747-6789
                             2:19-cv-02148-CSB-EIL # 53-7                  Page 30 of 33
AYRES v.                                                                                                       LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                        January 28, 2020

  21:6                     63:9;66:22,22;67:1;         76:18;78:17                6:5,6;28:23                 18:25
proof (1)                  68:21,25;76:2,3;78:1;    relatively (1)              roadmap (1)                scrolled (1)
  26:3                     79:24;83:10,11,21,21        6:23                       11:2                        10:4
protested (1)            rear (1)                   relay (1)                   rough (1)                  search (53)
  60:8                     70:15                       80:19                      19:23                       7:10;35:13,15;36:20,
proximity (1)            reason (5)                 relevant (1)                roughly (4)                   21,21;37:11,12,19,23;
  58:21                    32:24;45:4,21,21;           19:25                      30:15;36:21;62:12;          38:2,3,23,24,25;39:5;
pry (1)                    62:25                    remain (1)                    72:20                       41:14,14;42:11;45:24;
  21:6                   reasonable (1)                32:6                     roundabout (1)                46:3,8;47:8;48:2,3,18;
psychiatrist (1)           49:8                     remember (14)                 36:24                       51:20;53:15,16,21,23,
  84:12                  recall (51)                   9:2;31:6,9,12;44:10,     routine (1)                   24;54:5,19;55:5;56:9;
psychological (1)          8:3,16,23,24;9:1,10,        12;53:21;55:22;56:10,      11:3                        59:23;60:3,10,18,22;
  22:5                     12;13:3;17:18;18:13;        13;62:23;79:24;80:3,9    rub (1)                       61:10,16;69:17,24;
psychology (1)             23:12,13;24:6;28:8;      remembering (1)               46:2                       70:6;73:15,16;79:2,5,9,
  84:10                    30:15;31:15,17,23,25;       67:14                    rubbing (1)                   10,15
pull (2)                   35:13;39:8,19,25;        remove (2)                    45:19                    searched (10)
  28:17,19                 42:20,21;43:21,22;          39:1,3                   rules (2)                     7:9;55:11;68:14;
pulled (6)                 44:4;46:17;47:6;48:21;   report (1)                    4:16;5:24                   69:18;79:11,20,21,22;
  7:8;59:18,20;68:9,       50:5;54:11,15;55:13,        63:6                     rundown (1)                   80:12,22
  12,13                    17,20,22;56:9,10;60:4,   reporter (5)                  53:10                    searching (7)
pungency (1)               9,12,15;62:12,17,18;        4:7,18;9:18;85:8,17      running (1)                   32:10;33:18;35:24;
  57:14                    65:4;71:5;80:4;81:6      reporter's (1)                60:4                        39:17;45:8;54:25;55:8
pure (1)                 receive (2)                   4:16                     rush (1)                   seat (23)
  57:11                    12:15;22:5               representing (1)              20:25                       28:10;32:3,7,12,15;
purposes (3)             received (1)                  6:15                                                   33:4;40:22;42:17;
  6:1;63:19;75:5           22:10                    resembling (1)                         S                 51:13,15;52:7,10;53:1;
put (4)                  receiving (8)                 81:17                                                  56:10;59:19;61:21;
  5:21;21:13;32:16;        22:14;23:8,14;24:15;     resist (1)                  safe (1)                      79:21;80:22,23,24,25;
  42:8                     25:6;67:5,6,13              5:8                         53:2                       81:3,5
                         recently (1)               respect (1)                 sale (1)                   seats (1)
            Q              75:14                       22:19                       15:21                      52:24
                         recognize (1)              respective (1)              same (4)                   second (9)
quick (6)                  29:3                        66:12                       29:12;51:9;54:13;          13:9;30:17;31:4;
  6:23,23;11:4;14:2;     record (8)                 response (1)                   73:1                       32:12;51:21,25;52:1;
  30:24;64:21              5:7;6:2;34:4;42:1;          49:8                     sandwiches (1)                53:7;84:17
quickly (2)                64:22;78:5;84:22;        rest (2)                       13:19                   seconds (5)
  20:15;61:15              85:23                       61:16;65:14              save (1)                      47:18,20,21;48:1,4
                         red (2)                    restate (1)                    5:4                     seeing (8)
            R              44:7;50:6                   27:5                     saw (35)                      9:10;19:13,21;42:11;
                         reenacting (1)             returning (1)                  8:17,25;10:19;29:24;       49:11;50:19;52:4;
radar (1)                  34:3                        30:16                       32:9;33:14;34:11,12,       72:21
  5:21                   REEXAMINATION (1)          review (3)                     17,21,22;35:1,14;       seem (2)
raise (1)                  82:4                        76:14;85:7,13               36:19;38:22;39:10;         38:19;40:12
  34:23                  refer (1)                  re-watched (1)                 40:23,24;42:5,6,23;     seems (2)
rarely (1)                 71:4                        31:8                        43:12,12,16,17;44:6,       82:11,14
  18:6                   refereeing (1)             right (64)                     18,18,20;45:10,13,18;   sees (1)
rationale (1)              69:13                       4:6;5:19,24;7:2,13;         46:12;48:5;61:6            83:10
  54:24                  referred (2)                  10:23;11:15;12:23;       saying (14)                semester (1)
reaction (1)               57:9,19                     13:13,21;16:19;19:2,6,      4:19,19,21;21:12;          13:9
  67:5                   referring (2)                 8,23;20:3,11;21:15;         24:6;31:17,23;38:1,4;   sense (5)
read (4)                   7:21;78:6                   23:2,8;24:3;25:8;           39:22;40:9;55:20;          6:9;11:13;18:15;
  9:25;10:1,7,8          regarding (1)                 28:17,19;30:7;33:9;         68:11;81:6                 19:22;37:15
real (1)                   77:19                       34:25;35:2;38:25;40:8,   scene (2)                  sensitive (5)
  64:21                  regardless (1)                8,14;42:14;44:16;           47:12;65:7                 64:19;71:17,18;72:2,
realize (2)                54:16                       47:12,23;50:7,8;52:3;    scent (1)                     8
  64:11;83:24            regards (1)                   55:4;56:6,20;58:4;          56:12                   separate (1)
realized (3)               22:3                        59:8,16,22;60:10,25;     school (2)                    49:13
  33:13;41:10;64:4       Rehab (3)                     61:22;62:2;63:4;65:2;       12:10;13:19             serious (2)
really (30)                14:1,14;15:13               66:25;67:14;68:5;        science (1)                   10:11;23:1
  4:20;8:7;16:15;        rehire (2)                    69:10;75:9,15;76:23;        4:24                    setting (1)
  19:18;20:9;22:18;23:1;   14:24;15:2                  79:4,18;81:9;84:7;       scope (1)                     13:16
  26:25;31:6,9;51:23,24; relationship (5)              85:21                       61:10                   seven (1)
  57:17;58:23;59:7;60:5;   11:5;12:4;19:11;         road (3)                    screen (1)                    52:18

Min-U-Script®                          Area Wide Reporting and Video Conferencing                                  (7) proof - seven
                                                    1-800-747-6789
                               2:19-cv-02148-CSB-EIL # 53-7                 Page 31 of 33
AYRES v.                                                                                                        LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                         January 28, 2020

seven-year-old (1)         sometime (1)                  85:18                   suddenly (1)                  26:11
   53:1                       63:20                   standing (9)                 28:13                    testified (3)
sex (1)                    sometimes (2)                 35:18,20;39:7;46:19,    suffered (1)                  4:3;66:11;77:18
   72:9                       30:1;69:23                 22,24;48:5;49:13;         26:7                     testify (3)
share (1)                  somewhere (1)                 60:25                   summarize (3)                 10:18;26:23;54:3
   78:18                      36:10                   start (5)                    25:10;42:4;61:15         testifying (1)
sheet (1)                  son (1)                       11:15;22:14;34:22;      supposed (4)                  48:17
   85:14                      76:12                      41:13;46:24               33:18;35:23;39:17;       testimony (6)
Sheriff's (2)              soon (3)                   started (17)                 83:13                       23:9;25:10;77:15;
   6:13;28:15                 34:21,22;35:1              6:25;14:4,16,18,22;     Sure (56)                     85:9,10,13
shift (8)                  sorry (16)                    16:1;25:5;33:8;34:23;     7:17;14:11;16:7,9,       that'd (1)
   62:18,19;63:10,11,         9:17;14:12,21;26:17;       38:2;60:2;62:18,19;       11,16;18:4,8;19:18;         21:3
   17;65:17,20,21             27:3,7,24;30:4;34:19;      63:10;65:21;67:12;        20:6;24:25;25:1;26:15;   thereabouts (1)
short (1)                     40:12,19;43:11;47:22;      79:2                      30:18;31:7;39:12,14,        65:24
   75:20                      57:11;79:16;84:17       state (1)                    19;40:3;41:7,23,25;      thinking (2)
show (2)                   sound (5)                     4:6                       42:25;45:12,15;46:4;        43:4;83:20
   5:15;56:22                 21:14;23:2;44:19;       statement (1)                47:22;48:23;49:20;       third (1)
showed (1)                    62:2;63:3                  63:1                      50:1;51:16;52:10;           63:17
   56:23                   sounds (15)                step (14)                    56:24;57:25;59:12,15;    though (6)
side (8)                      7:24;10:15;17:3;           9:6,13;30:13;31:3,        63:8,14;67:11;68:7,15;      14:10;31:10;63:17;
   28:23;29:5,8,15;           25:4,10;26:21;27:10;       13,16;33:20;34:18;        69:25;70:20;71:5,15;        72:9;75:14;76:12
   31:4;35:19;42:8;54:14      37:9,25;42:4;44:18;        36:6;46:13;50:7,23;       72:7,15,19;73:8,10;      thought (2)
signature (2)                 51:25;59:6;76:22;83:1      53:24;79:23               75:2;76:6;80:15;82:23;      8:15;56:23
   85:18,22                source (1)                 stepped (12)                 84:2,18                  thoughts (2)
signifying (2)                10:17                      32:25;33:6,8,15;        suspect (1)                   21:25;36:3
   28:16,16                speak (4)                     35:5,8;36:4;43:16;        25:11                    three (3)
similar (1)                   5:7;27:1;66:8,15           45:14;59:24;60:1,15     suspended (1)                 37:2,6;38:10
   25:17                   Speaking (6)               steps (2)                    29:17                    throughout (2)
simply (1)                    5:11;29:10,12,13;          32:13,15                sworn (1)                     22:9;23:18
   4:25                       53:4;57:11              still (14)                   4:3                      thumbs (1)
sin (1)                    specific (11)                 6:3,6;16:4;32:2;                                      26:4
   10:7                       24:17;43:25;55:14,         40:2;46:20;52:3;53:1,              T               ticket (2)
sirens (1)                    14;63:2;70:6,7,21;         2;71:25;72:18;83:17,                                  65:1,4
   50:6                       82:13;83:23;84:3           17,18                   talk (9)                   times (3)
sit (3)                    specifically (1)           stood (1)                     5:1;10:25;11:5,8;          23:18;63:6;74:7
   6:21;10:16;37:22           71:15                      42:3                       17:23;22:25;23:1;       tip (2)
sitting (1)                specifics (1)              stop (8)                      74:18;75:22                57:6,21
   80:25                      69:16                      6:18;7:3,4,6;28:5;      talked (9)                 Titan (1)
situation (2)              speculate (2)                 63:1;66:16;67:22           28:5;67:5;74:6;            52:20
   67:18;84:1                 6:20;48:24              stopped (2)                   76:14,15,16,18,21;      today (8)
six (3)                    speculation (1)               8:1;48:18                  82:12                      6:16,22;10:16;37:23;
   24:8,23;25:12              72:17                   straight (1)               talking (13)                  69:6;76:7;77:15;78:24
slid (1)                   spell (1)                     35:12                      7:4;9:9;29:8;37:18;     together (6)
   46:5                       4:7                     strawberries (1)              38:2;51:9;64:12;69:5;      19:22;20:7;21:11,11,
smell (4)                  spellings (1)                 58:5                       71:6;76:2;77:19;78:9;      19;22:24
   56:11;58:8,14,22           85:11                   strictly (1)                  82:10                   told (7)
smelled (3)                spend (1)                     38:23                   talks (1)                     29:18;35:23;47:1;
   55:2,21;58:3               77:18                   stuff (8)                     67:2                       49:1;50:24;61:9;67:25
smells (3)                 spoke (2)                     5:11;11:3;22:17,21;     tastes (1)                 took (2)
   58:6,11;59:8               67:16;76:3                 23:7;34:3;58:24;77:25      58:1                       62:7;79:5
smoke (10)                 spoken (1)                 subject (7)                teacher (1)                top (1)
   56:12,12,14,16;58:8,       67:22                      10:21;11:8,11;28:3,        84:15                      8:3
   11,22;59:5,5,7          Spread (1)                    4;66:3;76:22            teachers (1)               topic (2)
smoked (3)                    34:13                   submit (1)                    84:13                      19:11;27:1
   57:24;58:12,13          squad (2)                     85:14                   tee (1)                    Torso (4)
smoking (3)                   30:16;61:25             subpoena (1)                  28:6                       43:8,13;45:20;53:10
   56:17,22;59:17          squirrel (1)                  76:12                   telling (3)                touch (3)
smoky (1)                     48:9                    substance (2)                 80:11;84:4,5               39:11;72:24;73:17
   58:14                   stable (1)                    75:23;85:10             tells (2)                  touched (3)
someone (2)                   16:10                   Subway (1)                    36:7;47:14                 67:2;72:9;79:13
   19:6;47:5               staffing (1)                  13:19                   ten (2)                    touching (4)
something's (1)               16:2                    successfully (2)              65:21;77:3                 66:21;70:3;71:17;
   83:12                   stand (1)                     64:2;65:7               term (1)                      72:13

Min-U-Script®                            Area Wide Reporting and Video Conferencing                    (8) seven-year-old - touching
                                                      1-800-747-6789
                                2:19-cv-02148-CSB-EIL # 53-7                Page 32 of 33
AYRES v.                                                                                                    LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                                                     January 28, 2020

towards (2)                                         VAYR (18)                  70:3;83:24                 13;21:7
   46:15,24                           U                4:5;21:5;27:5,8,9,19, weapon (1)                 works (1)
traffic (11)                                           25;28:2;57:10;64:24;    81:18                      75:10
   6:18;7:3,4,6;18:7;       uh-huhs (2)               77:7;78:4,9,11,14;82:2,weapons    (1)             world (1)
   19:3,7;28:5;63:1;          5:11;10:24               5;85:4                  81:10                      5:19
   66:16;67:22              ultimately (2)          vehicle (46)             wearing (1)                worried (1)
transcript (3)                55:4;64:8                9:6,13;16:21;29:1,5;    43:21                      83:12
   5:15;85:7,18             um-kays (1)                30:10,13;31:16;32:9,  week   (2)                 worries (1)
Transportation (2)            5:11                     25;33:6,15;35:1,6,8,11, 14:24;15:11                56:2
   14:8,12                  uncannily (1)                                    well-being (1)
                                                       15,17,21;36:4,6,8;37:2,                          worry (1)
travel (2)                    12:3                     6;39:16;41:19;43:14;    76:20                      56:5
   16:6,25                  unclear (1)                44:23;45:1,5;48:25;   weren't (7)                worth (1)
treat (1)                     79:3                     49:19,19;53:24,25;      39:17;41:6;55:2,5,7;       17:5
   68:9                     under (2)                  55:3,6,8,9,10;60:3,19,  61:9;65:12               write (1)
treatment (7)                 31:18,24                 23;79:10;81:12,14     what's (4)                   29:25
   26:24,24,25;27:12,       understands (1)         venture (1)                32:17;73:6;75:17;        writing (1)
   12;77:19,21                77:25                    80:16                   85:14                      14:2
trial (1)                   Understood (6)          video (15)               whenever     (1)           wrong (3)
   5:23                       7:20;10:12,15;20:14;     7:16,24;8:1,4,15,17;    16:5                       19:21;22:21;52:1
tried (3)                     60:7;67:4                9:10;10:1,5;31:8;     whole (4)                  Wylesha (27)
   14:9;56:17;76:11         unnecessarily (1)          32:22,23;61:6,11;       11:17;35:14;43:17;         6:12;7:8;28:11;
tries (1)                     44:19                    84:22                   85:13                      29:13,15;30:12;31:2,
   22:16                    unobstructed (1)        view (2)                 who's (2)                    12;32:1,3,13,14,15;
truck (1)                     49:14                    7:18;43:17              75:9;80:17                 33:5;34:11;35:17;
   49:18                    unpack (2)              violated (4)             willing  (1)                 37:14;39:21;54:6;
trunk (1)                     32:11;54:1               66:18;68:1,22;74:15     62:24                      55:10;61:22;71:9;
   80:23                    unto (1)                violations (1)           window (7)                   77:19;78:17;81:18,20;
trust (1)                     4:24                     18:7                    29:10,15;39:10;            82:7
   85:16                    up (33)                 vision (1)                 49:12,16,24;50:4         Wylesha's (2)
truth (1)                     5:15;6:20;9:8;11:9,      42:19                 windows (2)                  31:18;36:6
   6:21                       21;15:13,20;16:21;    visual (1)                 39:24;40:1
try (16)                      23:1;26:4;28:6;29:14,    51:20                 wings (1)                             Y
   4:25;5:8;6:23;11:4;        25;30:4;35:8;39:24;                              34:14
   23:19,19;25:10;27:5;       42:3,6,11,17;43:12,12,              W          wish  (1)                  year (16)
   28:6;42:2;44:17;58:23;     13;44:18,21,22,25;                               13:13                      13:10,10;17:18,20;
   69:22;74:17,17,17          45:8;46:19,22;48:13; waist (7)                 within (12)                  18:3,4;19:16,16;23:12,
trying (17)                   52:3;54:2                43:6;44:21,21,22,25;    23:20,23;24:5,7,13,        23,24,25;24:1,4,5;38:9
   4:22;19:19;26:17;        upset (7)                  45:23;52:3              13;25:12;26:8,8;42:12;   years (8)
   32:17;38:21;41:1,1;        54:17;60:2,12,14;      wait (3)                  64:8;73:17                 19:14;21:11,12;
   45:8;46:11;51:14,16;       79:2,4,24                33:22;40:20;64:7      without (3)                  23:22;52:18;72:20,20;
   53:15;64:19;66:8;        upsets (1)               waive (2)                 28:20;62:13;63:24          84:6
   76:13;79:7,16              74:18                    85:18,21              witness   (12)
T-shirt (1)                 upside (1)               walk (2)                  9:23;11:4;20:18,20,                 Z
   45:3                       70:12                    35:11;46:24             23;21:1,4;33:24;76:10;
turn (7)                    Urbana (5)               walked   (1)              78:8,10,12               zero (2)
   28:3;32:16;36:8;           11:24;14:1,13;15:12,     28:25                 witnessing (1)               84:25;85:2
   41:13;46:15;51:2;77:8      20                     walking (3)               41:14
turned (7)                  Urbana-Champaign (1)       24:12;31:1;46:14      woman     (2)                         1
   7:19;8:19;9:15;35:4,       11:17                  walks (1)                 70:2;71:10
   5;39:15;48:19            urge (1)                   30:9                  word (2)                   10:00 (4)
turning (4)                   5:8                    waste (1)                 29:19,19                   62:20,21;63:12,21
   33:12,12;34:6;45:7       use (3)                    19:5                  words   (2)                100 (1)
two (13)                      21:10;70:25;71:6       watch (6)                 5:12;71:5                  5:3
   19:14,16,16;21:11,       using (1)                  7:24;32:17;51:5;      work (19)                  11:00 (2)
   12;23:21;47:12;62:22;      26:11                    60:18,20,21             13:25;14:12;15:2,4;        62:22;63:13
   72:20,20;79:21;84:6;     usually (1)              watched (2)               16:8;19:19;24:22;        16 (1)
   85:6                       63:11                    8:4,20                  44:15;55:25;56:18,21;      15:6
type (8)                                             watching (4)              60:3,6;62:17;63:7,12;    17 (1)
   22:5,15,17;23:14;                    V              8:1;41:12;51:10;        65:8,10,12                 15:9
   55:21;56:11;57:13;                                  53:20                 worked (2)                 18 (2)
   83:19                    vantage (4)              way (10)                  14:3;63:17                 15:9,9
                              38:22;42:12;48:3;        35:11;46:18,19;47:4;  working    (8)
                              51:8                     56:17,21;60:14;62:17;   14:4,5,17,18,22;20:4,

Min-U-Script®                             Area Wide Reporting and Video Conferencing                            (9) towards - 18
                                                       1-800-747-6789
                             2:19-cv-02148-CSB-EIL # 53-7         Page 33 of 33
AYRES v.                                                                          LETIKA GRAHAM
SHERIFF DEPUTIES CODY CHRISTENSEN, et al.                                           January 28, 2020

                         9:40 (1)
             2             63:2
                         9:50 (1)
2:56 (1)                   63:2
  4:1                    9th (1)
20 (2)                     65:24
  16:17,17
2006 (2)
  18:3,4
2009 (1)
  18:4
2015 (6)
  11:25;12:1,2,5,20;
  15:5
2017 (6)
  15:3,4,5,6,7,11
2017ish (1)
  21:14
2018 (1)
  15:23
2018ish (1)
  21:14
2019 (9)
  6:18;7:3;13:10;
  14:19;15:13;21:17;
  24:2,4;28:10
2020 (2)
  13:11;15:1
24 (4)
  16:17;62:15,16;64:8

             3
3:45 (1)
  64:23
3:46 (1)
  64:23

             4
4:04 (1)
  85:24

             6
6:00 (2)
  65:18,22

             7
7:00 (2)
  65:19,22

             8
8th (5)
  6:18;7:3;21:17;28:9;
  65:21

             9
9:30 (3)
  63:2,21;64:1

Min-U-Script®                       Area Wide Reporting and Video Conferencing         (10) 2:56 - 9th
                                                 1-800-747-6789
